ASSET PURCHASE AGREEMENT

dated as of July 8, 2005

by and among

GAIAM, INC.,

GT BRANDS LLC,

GT MERCHANDISING & LICENSING LLC,

GYM TIME, LLC,

BSBP PRODUCTIONS LLC

AND

GOODTIMES ENTERTAINMENT LLC

--------------------------------------------------------------------------------

EXHIBITS


Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
Exhibit H Deposit Escrow Agreement
General Assignment and Bill of Sale
Assumption Agreement
363/365 Order
Officer's Certificate of Sellers
Secretary's Certificate of Sellers
Officer's Certificate of Purchaser
Secretary's Certificate of Purchaser


--------------------------------------------------------------------------------

        This ASSET PURCHASE AGREEMENT dated as of July 8, 2005 is made and
entered into by and among Gaiam, Inc., a Colorado corporation (“Purchaser”), GT
Brands LLC, a Delaware limited liability company (“GT”), GT Merchandising &
Licensing LLC, a Delaware limited liability company (“GT Merchandising”), Gym
Time, LLC, a South Carolina limited liability company (“Gym Time”), BSBP
Productions LLC, a Delaware limited liability company (“BSBP”), and GoodTimes
Entertainment LLC, a Delaware limited liability company (“GoodTimes LLC” and,
collectively with GT, GT Merchandising, Gym Time and BSBP, “Sellers”).
Capitalized terms not otherwise defined herein have the meanings set forth in
Section 11.01.

        WHEREAS, Sellers are primarily engaged in the multimedia consumer
products marketing business, including, (i) an independent home video
entertainment business that acquires and distributes video and other products
through a retail distribution network, (ii) the business of marketing video and
consumer products primarily through direct response television infomercials and
the internet, (iii) other merchandising and licensing activities and (iv) the
business conducted by Gym Time (collectively, the “Business”); provided,
however, that the term “Business” shall not include Sellers’ business of
providing nationwide in-store merchandising support for consumer product sales,
which business Sellers conduct through REPS LLC, a Delaware limited liability
company (the “Excluded Business”); and

        WHEREAS, Sellers desire to sell, transfer and assign to Purchaser, and
Purchaser desires to purchase and acquire from Sellers, substantially all of the
assets of Sellers relating to the operation of the Business on the terms and
subject to the exceptions set forth herein;

        WHEREAS, in consideration of the assets sold to Purchaser, Purchaser
will assume certain specified liabilities of Sellers relating to the Business,
all on the terms and subject to the exceptions set forth herein;

        WHEREAS, Sellers will, not later than fourteen (14) days after the date
of this Agreement, file voluntary petitions commencing chapter 11 bankruptcy
cases (which Sellers shall request to have jointly administered) (hereinafter
the “Bankruptcy Cases”) pursuant to Title 11 of the United States Code, 11
U.S.C. Sections 101 et seq. (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”),
the date such petitions are filed being the “Petition Date”; and

        WHEREAS, the Sale Assets (as hereinafter defined) will be sold pursuant
to an order of the Bankruptcy Court (the “363/365 Order”) authorizing and
approving (1) the sale of the Sale Assets under section 363 of the Bankruptcy
Code and (2) the assumption and assignment of the Assigned Contracts (as
hereinafter defined) under section 365 of the Bankruptcy Code in accordance with
the terms and conditions of this Agreement;

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

SALE OF ASSETS AND CLOSING

        1.01   Sale Assets.

    (a)               Assets Transferred. On the terms and subject to the
conditions set forth in this Agreement, Sellers will sell, transfer, convey,
assign and deliver to Purchaser, and Purchaser will purchase and pay for, at the
Closing, all of each Seller’s right, title and interest in, to and under the
following Assets and Properties of such Seller used in connection with the
Business, except as otherwise provided in Section 1.01(b), as the same shall
exist on the Closing Date (collectively, the “Sale Assets”):

    (i)        Accounts Receivable. All trade accounts receivable and rights to
receive payments arising out of sales occurring in the conduct of the Business
(whether or not any Seller has sent an invoice in respect of any such
receivable), including any rights to receive credit card proceeds and rights of
any Seller with respect to any third party collection procedures or any other
Actions or Proceedings which have been commenced in connection therewith, net of
any amounts that may be setoff against or subject to recoupment from such
accounts receivable (the “Accounts Receivable”);

    (ii)        Tangible Personal Property. All demonstration and other
equipment, office and other supplies, parts, and other accessories related
thereto, furniture, fixtures, machinery and other tangible personal property
(other than Inventory) used by any Seller in the conduct of the Business at the
locations at which the Business is conducted or at customers’ premises,
including but not limited to the items listed in Section 1.01(a)(ii) of the
Disclosure Schedule (the “Tangible Personal Property”);

    (iii)        Business Contracts. Subject to Section 1.06, all Contracts
(other than the Excluded Contracts, Real Property Leases, Personal Property
Leases and the Collective Bargaining Arrangement) to which any Seller is a party
and which are utilized in the conduct of the Business, including but not limited
to Contracts relating to customers, suppliers, licensing, production,
infomercials, distribution, purchase orders, marketing arrangements,
manufacturing arrangements and talent agreements (the “Business Contracts”);
provided, however, if Purchaser notifies Sellers, on or prior to the close of
business on the first Business Day after the conclusion of the Auction, that
Purchaser does not want to acquire certain Contracts, then the Business
Contracts shall not include any such Contracts;

    (iv)        Prepaid Expenses. All prepaid expenses relating to the Business,
including but not limited to the items listed in Section 1.01(a)(iv) of the
Disclosure Schedule, subject to any reductions therefrom resulting from any
right or setoff or recoupment that the holders of such prepaid expenses may have
(the “Prepaid Expenses”);

    (v)        Intangible Personal Property. All Intellectual Property and
rights or licenses to use third party software used in the conduct of the
Business, including but not limited to the name “GoodTimes Entertainment” and
any logo related thereto and the Intangible Personal Property;

    (vi)        Licenses. To the extent their transfer is permitted under
applicable Laws and subject to Section 1.06, all Licenses utilized in the
conduct of the Business, including but not limited to the Licenses listed in
Section 1.01(a)(vi) of the Disclosure Schedule (the “Business Licenses”);

    (vii)        Books and Records. All Books and Records used in the conduct of
the Business or otherwise relating to the Sale Assets, other than the Excluded
Books and Records (the “Business Books and Records”);

    (viii)        Inventory. All inventories of raw materials, work-in-process,
finished goods, products under research and development, and other accessories
related thereto which are held at, or are in transit from or to, the locations
at which the Business is conducted, or located at customers’ premises on
consignment, in each case, which are used by any Seller in the conduct of the
Business (other than inventory which is the subject of any Contract that is not
a Business Contract), including but not limited to the items listed in Section
1.01(a)(viii) of the Disclosure Schedule (the “Inventory”);

    (ix)        Personal Property Leases. Subject to Section 1.06, the leases of
Tangible Personal Property described in Section 1.01(a)(ix) of the Disclosure
Schedule (other than the Excluded Contracts), together with any options to
purchase the underlying property (the “Personal Property Leases”);

    (x)        Deposits. All deposits and advances deposited by or on behalf of
any Seller, subject to any reductions therefrom resulting from any right of
setoff or recoupment that the holders of such deposits may have, other than (A)
deposits in connection with the Excluded Assets and (B) funds held as retainers
by Sellers’ legal, financial, restructuring or other professional advisors (the
“Security Deposits”);

    (xi)        Advances. All royalty or other advances made by any Seller to
any Person in connection with any of the Business Contracts (the “Advances”);
and

    (xii)        Other Assets and Properties. All other Assets and Properties of
any Seller used in connection with the Business except as otherwise provided in
Section 1.01(b) (the “Other Assets”).

    To        the extent any of the Business Books and Records are items
susceptible to duplication and are either (x) used in connection with any of
Sellers’ or their Affiliates’businesses other than the Business or (y) are
required by Law to be retained by any Seller or such Affiliates, Sellers or such
Affiliates may deliver photostatic copies or other reproductions from which, in
the case of Business Books and Records referred to in clause (x), information
solely concerning Sellers’ or such Affiliates’ businesses other than the
Business has been deleted. Sellers shall be entitled to retain one duplicate
copy of the Business Books and Records to be used solely for the purpose of the
winding up of the Sellers’ businesses and the Bankruptcy Cases.

    (b)        Excluded Assets. Notwithstanding anything in this Agreement to
the contrary, the following Assets and Properties of Sellers (the “Excluded
Assets”) shall be excluded from and shall not constitute Assets:

    (i)        Cash. Cash (including checks received prior to the close of
business on the Closing Date, whether or not deposited or cleared prior to the
close of business on the Closing Date), commercial paper, certificates of
deposit and other bank deposits, treasury bills and other cash equivalents;

    (ii)        Insurance. Life insurance policies of officers and other
employees of any Seller and all other insurance policies relating to the
operation of the Business;

    (iii)        Employee Benefit Plans. All assets owned or held by any
Seller’s benefit plans or any benefit plans of any Affiliate of any Seller in
which the Employees participate;

    (iv)        Tax Refunds. All refunds or credits, if any, of Taxes due to or
from any Seller;

    (v)        Personal Property. The personal property described in Section
1.01(b)(v) of the Disclosure Schedule;

    (vi)        Excluded Books and Records and Securities. The minute books,
stock transfer books and corporate seal of any Seller and any other Books and
Records used exclusively in the Excluded Business (the “Excluded Books and
Records”) and any securities issued by Sellers and their subsidiaries;

    (vii)        Litigation Claims; Avoidance Actions. Any rights (including
indemnification) and claims and recoveries under litigation of any Seller
against third parties arising out of or relating to events prior to the Closing
Date, and Sellers’ claims and causes of action under sections 502(d), 544, 545,
547, 548, 549 and 550 of the Bankruptcy Code, or any other avoidance actions
under the Bankruptcy Code;

    (viii)        Intercompany Receivables. All accounts receivable owing from
any Affiliate of any Seller to such Seller described in Section 1.01(b)(viii) of
the Disclosure Schedule;

    (ix)        Rights Hereunder. Sellers’ rights under this Agreement and the
Operative Agreements;

    (x)        Excluded Contracts. The Contracts and personal property leases
described in Section 1.01(b)(x) of the Disclosure Schedule (the “Excluded
Contracts”);

    (xi)        Real Property Leases and Excluded Business Contracts. The real
property leases described in Section 1.01(b)(xi) of the Disclosure Schedule (the
“Real Property Leases”) and any Contracts that are not Business Contracts;

    (xii)        Excluded Business. Any Sale Assets that are used exclusively in
connection with the Excluded Business, including, without limitation, the items
listed in Section 1.01(b)(xii) of the Disclosure Schedule.

         1.02   Liabilities.

    (a)        Assigned Contracts; Assumed Liabilities. Except as expressly
provided below, Purchaser is not assuming any Liabilities, Taxes or other
obligations of Sellers and all such Liabilities, Taxes and obligations shall be
and remain the responsibility of Sellers. To the extent that Sellers are
assuming and assigning to Purchaser executory contracts and unexpired leases
(including Business Contracts and Personal Property Leases) hereunder (the
“Assigned Contracts”), such Assigned Contracts shall be assumed by Sellers and
assigned to Purchaser in accordance with the requirements of section 365 of the
Bankruptcy Code, and Sellers shall be obligated to cure all defaults, including
paying all required cure amounts (“Cure Amounts”) as may be required to the
extent such defaults are required to be cured and such Cure Amounts are required
to be paid as a condition to assumption and assignment of such executory
contracts and unexpired leases pursuant to the 363/365 Order and section 365 of
the Bankruptcy Code. Sellers shall cure such defaults and pay all such Cure
Amounts no later than the Closing Date. With respect to each Contract listed on
Schedule 1.02(a), (A) Purchaser shall notify Sellers, in accordance with the
procedures in Section 1.01(a)(iii), if Purchaser does not want to acquire such
Contract, in which case such Contract shall not be deemed a Business Contract,
and such Contract will not be assigned by Sellers to Purchaser or (B) if
Purchaser fails to so notify Sellers regarding any such Contract in accordance
with the procedures in Section 1.01(a)(iii) (or if Purchaser notifies Sellers
that Purchaser does want to acquire such Contract), then such Contract will be
deemed an Assigned Contract and Purchaser shall, on the Closing Date, reimburse
Sellers in accordance with Sections 1.04(a) and 1.05 for all Cure Amounts due
with respect to such Contract (the “Purchaser’s Cure Payment”). Purchaser shall
provide adequate assurance of future performance of the Assigned Contracts as
may be required by the Bankruptcy Court.

    (b)        Purchaser shall assume and perform after the Closing Date only
the following liabilities and obligations (the “Assumed Liabilities”):

    (i)        Obligations under Business Contracts and Business Licenses. The
obligation to perform and satisfy any and all obligations and liabilities under
the Business Contracts acquired by Purchaser and Business Licenses from and
after the Closing Date (including, without limitation, under any Business
Contract or Business License acquired by Purchaser that relates to the Sale
Assets described in Section 1.01(a)(v));

    (ii)        Personal Property Lease Obligations. The obligation to perform
and satisfy any and all obligations and liabilities under the Personal Property
Leases from and after the Closing Date;

    (iii)        Returned Products. All Liabilities of any Seller for
replacement of, or refund for, damaged, defective or returned products, to the
extent such products are subject to full return privileges from the supplier
thereof; and

    (iv)        Other Liabilities. All trade payables and royalties arising from
the Business Contracts that are accrued but not yet due as of the Closing Date,
and any additional Liabilities (not to exceed Sellers’ accruals with respect to
such Liabilities) to the vendors listed under the heading “Key Business Systems”
on Schedule 6.02, but only to the extent necessary in order to continue Sellers’
current relationship with any such vendor.

        1.03    Bidding Procedures.

    (a)        On the Petition Date Sellers shall file a motion (the “Bidding
Procedures Motion”) with the Bankruptcy Court seeking entry of an order (the
“Bidding Procedures Order”) approving bidding procedures consistent with the
terms of Section 1.03(b) of this Agreement and the additional detailed bidding
procedures set forth on Schedule 1.03(a) (with such changes therein as the
Bankruptcy Court may require that are not inconsistent with the express
requirements of this Agreement and are reasonably satisfactory to Purchaser, the
“Bidding Procedures”). The Bidding Procedures Order shall require that notices
of all objections to the Bidding Procedures shall be served upon, among other
parties, counsel to the Purchaser. Sellers shall request that the Bankruptcy
Court hold the hearing on the Bidding Procedures as soon as practicable after
the filing of the Bidding Procedures Motion consistent with the Federal Rules of
Bankruptcy Procedure and applicable local rules (without requiring that the
Sellers seek to have such hearing held on shortened or expedited notice).

    (b)        The Bidding Procedures shall include the following and the other
procedures set forth on Schedule 1.03(a):

    (i)        In the event that this Agreement is terminated (A) by either
party pursuant to Sections 10.01(a), (c) or (f), or (B) by Purchaser pursuant to
Sections 10.01(b), (d), (g), (h), (i) or (j), promptly following the closing of
an Alternative Transaction, Sellers shall immediately pay or cause to be paid to
Purchaser a breakup fee in cash equal to $1.5 million(the “Breakup Fee”) less
any amounts paid to Purchaser pursuant to Section 1.03(b)(ii), provided that
Purchaser was not in material breach of this Agreement at the time of such
termination or at the time Sellers sought Bankruptcy Court approval of an
Alternative Transaction. The Breakup Fee shall be payable only (A) from the
proceeds payable to Sellers pursuant to an Alternative Transaction and (B) at
the time of consummation of an Alternative Transaction. Upon payment of the
Breakup Fee, Sellers, their Affiliates, and their Representatives shall be fully
released and discharged from any liability or obligation under or resulting from
this Agreement (other than those set forth in Section 12.06) and Purchaser shall
not have any other remedy or cause of action under or relating to this Agreement
or any applicable Law including, without limitation, for reimbursement of
expenses.

    (ii)        If (A) this Agreement is terminated (x) by either party pursuant
to Sections 10.01(a) or (c), or (y) by Purchaser pursuant to Sections 10.01(b),
(d), (g), (h), (i) or (j), and (B) Purchaser is not in material breach of this
Agreement at the time of such termination, and (C) Purchaser has tendered to
Sellers written evidence of Purchaser’s willingness and ability to close the
transactions described in this Agreement on the terms and conditions described
herein, Sellers shall pay (in cash) to Purchaser an amount equal to the
reasonable and documented costs and out-of-pocket expenses incurred by Purchaser
in connection with its legal, financial advisory, accounting and business due
diligence and the preparation and negotiation of this Agreement in an amount not
to exceed $500,000 (the “Expense Reimbursement”). Purchaser shall have a
superpriority administrative expense claim in the amount of the Expense
Reimbursement, and Sellers shall secure an agreement from the secured creditors
with a first lien on substantially all of Sellers’ assets that the Expense
Reimbursement shall be paid by Sellers from the secured creditors’ collateral.
The Expense Reimbursement shall be paid to Purchaser not later than ten (10)
Business Days after the first date on which the last of the conditions set forth
in the first sentence of this Section 1.03(b)(ii) have been satisfied. Upon
payment of the Expense Reimbursement, Sellers, their Affiliates, and their
Representatives shall be fully released and discharged from any liability or
obligation under or resulting from this Agreement (other than those set forth in
Section 12.06) and Purchaser shall not have any other remedy or cause of action
under or relating to this Agreement or any applicable Law.

    (iii)        The Bidding Procedures Order shall provide that Sellers are
authorized and directed to pay the Breakup Fee or the Expense Reimbursement, as
applicable, in accordance with the terms of this Agreement and the Bidding
Procedures Order without further order of the Bankruptcy Court.

    (iv)        No party (other than Purchaser) submitting any other offer to
purchase the Sale Assets or a Qualified Bid (as defined herein) shall be
entitled to any expense reimbursement or any breakup or termination fee payment.

    (v)        Prior to receipt by any other prospective purchaser (“Alternative
Purchaser”) of any information (including, but not limited to, business and
financial information and access to representatives of Seller) from Seller, each
Alternative Purchaser will be required to execute an appropriate (as may be
determined in the reasonable discretion of Sellers) confidentiality agreement.

    (vi)        An Alternative Purchaser will not be considered by Sellers as
qualified to participate in the auction process (a “Qualified Bidder”)
contemplated by the Bid Procedures (the “Auction”) unless as part of its bid,
such Alternative Purchaser (A) submits to Sellers a copy of this Agreement
marked to show changes (including, without limitation, the price and the
specific assets to be purchased), (B) presents information to Sellers to
demonstrate to the reasonable satisfaction of Sellers that such bidder has the
ability to (x) consummate the acquisition of the Sale Assets and (y) provide all
non-debtor parties to the executory contracts and unexpired leases that are
Assumed Liabilities with adequate assurance of future performance as
contemplated by section 365(b) of the Bankruptcy Code and (C) submits a
Qualified Bid.

    (vii)        A “Qualified Bid” is one that is received by the Sellers on or
prior to the fifth Business Day prior to the Auction and (I) provides for a
purchase price for the Sale Assets (or any portion thereof) equal to at least
the sum of (A)  the Purchase Price; (B) the Breakup Fee; and (C) $500,000 and
contains such other terms and conditions that, in the determination of the
Sellers after consultation with the Bank Group and the Creditors’ Committee,
otherwise constitutes a higher and better offer, (II) includes a good faith
deposit in the amount equal to Purchaser’s Earnest Money, and (III) does not
contain financing contingencies of any kind. This Agreement shall be deemed to
be a Qualified Bid and Purchaser shall be deemed to be a Qualified Bidder.
Sellers shall, not later than three Business Days prior to the Auction, provide
Purchaser with a list of the Qualified Bidders, the amounts of the Qualified
Bids and, to the extent that any Qualified Bid contains consideration other than
cash, a description of the form of such consideration.

    (viii)        The Bidding Procedures Order will provide that the asset
purchase agreement entered into with respect to the Winning Bid shall require
that the closing date under such agreement be no later than the later of: (i) 15
Business Days after the entry of the 363/365 Order and (ii) 3 Business Days
after all of the other third party consents are obtained. If one or more
Qualified Bids (in addition to this Agreement) are submitted in accordance with
the Bidding Procedures, Sellers will conduct a public outcry Auction. At the
commencement of the Auction, Sellers shall announce the highest and best
overbid. Thereafter, any overbids must be higher in value than the then current
highest and best overbid in an amount not less than $500,000. In the event that
a Qualified Bidder seeks to increase its bid with some form of consideration
other than cash, the Qualified Bidder shall be required to identify the form of
consideration in connection with making its bid (provided that such Qualified
Bidder must have included notice of such consideration in its initial Qualified
Bid). When no Qualified Bidder has submitted an overbid within the hour after
the last bid, Sellers, in consultation with the Bank Group and the Creditors’
Committee, shall have the right to select the highest or otherwise best offer
from any Qualified Bidder (the “Winning Bid”). Sellers will inform all Qualified
Bidders of the basis for determining that the Winning Bid is the highest or
otherwise best offer. Any Qualified Bidder that believes its last bid was higher
and better than the Winning Bid will be entitled to make a presentation to the
Sellers and any representatives of the Bank Group and Creditors’ Committee in
attendance at the Auction as to the value of its bid. Following such
presentations, the Sellers, in consultation with the Bank Group and Creditors’
Committee, may identify a different bid as the Winning Bid or reopen the
Auction. If a different bid is selected as the Winning Bid, the same procedure
will be followed a second time. Following selection of the Winning Bid, Sellers,
in consultation with the Bank Group and the Creditors’ Committee, shall select
an alternative, next highest and best bid to the Winning Bid (the “Next Highest
Bid”). The bidder with the Next Highest Bid shall be required to keep its bid
open until the closing of the Winning Bid, and to close the Next Highest Bid
with Sellers in the event the Winning Bid fails to close. Purchaser shall keep
the highest bid made by it at the Auction open until August 31, 2005 whether or
not it is the bidder with the Next Highest Bid.

    (ix)        Deposits made by Qualified Bidders (other than the Winning
Bidder, the Next Highest Bidder and the Purchaser) shall be returned to such
Qualified Bidders not later than five (5) Business Days following the Auction.
The deposit made by the Winning Bidder shall be credited against the purchase
price paid by the Winning Bidder or, if the Winning Bidder materially breaches
the terms of its winning bid, retained by Sellers. In the event Sellers close
with the Winning Bidder, the deposit made by the Next Highest Bidder shall be
returned to the Next Highest Bidder within five (5) Business Days of such
closing. The Earnest Money shall be applied in accordance with Section 1.03(c).

    (x)        Only the Qualified Bidders who submitted Qualified Bids, any
other person permitted to participate in the Auction by order of the Bankruptcy
Court and Purchaser may participate in the Auction. Sellers agree that they will
not request the Bankruptcy Court to authorize participation in the Auction by
any person not submitting a Qualified Bid.

    (xi)        With Purchaser’s prior consent (which shall not be unreasonably
withheld), Sellers shall be entitled to adopt, in consultation with the Bank
Group and the Creditors’ Committee, additional rules for the conduct of the
auction not inconsistent with the Bidding Procedures.

    (c)        Upon execution of this Agreement, Purchaser shall deliver a
deposit (the “Earnest Money”) in the amount of $1.5 million, payable by wire
transfer of immediately available U.S. funds to Wells Fargo Bank, National
Association (the “Escrow Agent”), to be deposited into a separate, interest
bearing account, accompanied by Purchaser’s federal tax identification number,
all in accordance with the Deposit Escrow Agreement. Interest earned on the
Earnest Money shall be credited to and become part of the Earnest Money. The
Earnest Money shall be held by the Escrow Agent and disbursed in accordance with
one of the following provisions, whichever shall apply:

    (i)        If the Closing occurs, then at Closing, the amount of the Earnest
Money shall be credited toward the Purchase Price and paid to Sellers;

    (ii)        If this Agreement is terminated by Sellers pursuant to Section
10.01(e) or (h) (in the event all conditions to the Closing are satisfied (other
than conditions which are to be performed by Sellers at the Closing Date, in
which case Sellers must be ready, willing and able to comply with such
conditions) so as to permit the Closing to occur prior to the Outside Date, but
the Closing has not occurred solely due to Purchaser’s failure to satisfy the
closing conditions set forth in Sections 7.03 or 7.07 (including, without
limitation, failure to pay the Purchase Price pursuant to Section 1.05)), then,
in accordance with the timing and procedures set forth in the Deposit Escrow
Agreement, the Earnest Money shall be paid to Sellers; or

    (iii)        If this Agreement is terminated for any other reason, then, in
accordance with the timing and procedures set forth in the Deposit Escrow
Agreement, the Earnest Money shall be returned to Purchaser.

    (d)        The parties agree that amounts that may become payable pursuant
to Sections 1.03(b)(i),(ii) or 10.03 are reasonable and are intended to
reimburse Sellers or Purchaser, as the case may be, for a portion of the
expenses and other costs or harm incurred in connection with this Agreement, and
are not, and are not intended to be, a penalty.

        1.04   Purchase Price; Allocation.

    (a)            Purchase Price. The aggregate purchase price for the Sale
Assets is $40,000,000 in cash (the “Base Price”) plus the Assumed Liabilities,
subject to any positive or negative adjustments as described in Section 1.04(b)
(the Base Price, plus the Assumed Liabilities and plus or minus such
adjustments, the “Purchase Price”). The Purchase Price is payable at the Closing
in the manner provided in Section 1.05.

    (b)            Working Capital and Net Assets Adjustment.

    (i)                Subject to the next succeeding sentence, the Base Price
shall be increased by an amount equal to any positive Initial Adjustment Amount
and any positive Final Adjustment Amount, if any, and decreased by an amount
equal to any negative Initial Adjustment Amount and any negative Final
Adjustment Amount, if any. Notwithstanding the foregoing, the parties agree that
in no event shall the sum of the Initial Adjustment Amount and/or the Final
Adjustment Amount result in a change in the Base Price of more than fifteen
percent (15%). The Base Price shall be decreased by an amount equal to any
negative Initial Net Assets Amount and any negative Final Net Assets Amount.

    (ii)                Not later than two (2) days prior to Closing, Sellers
shall present Purchaser with the Initial Adjustment Statement and Initial Net
Assets Statement (collectively, the “Initial Statements”). At the Closing,
Purchaser shall pay the Base Price as increased or decreased by the Initial
Adjustment Amount and Initial Net Assets Amount, if any, set forth on the
Initial Statements. Prior to Sellers’ delivery of the Initial Statements,
Sellers shall, at the reasonable request of Purchaser, meet with Purchaser to
discuss the Initial Statements, provided that such right to meet and discuss the
Initial Statements shall not provide Purchaser with a right to dispute the
Working Capital amount or Net Assets amount set forth in the Initial Statements,
and such amounts shall be deemed final for purposes of determining the Initial
Adjustment Amount and the Initial Net Assets Amount.

    (iii)                Sellers shall provide Purchaser and its Affiliates and
Representatives with reasonable access to Sellers’ books and records to assist
Purchaser in verifying the Initial Adjustment Amount and the Initial Net Assets
Amount and, after the Closing Date, Purchaser shall grant Sellers and their
Affiliates and Representatives access at reasonable times and places to all
former Employees hired by Purchaser (provided that Purchaser shall have the
right to be present at any meeting held between Sellers and any such former
Employee) and the books and records relating to the Business, Sale Assets and
the Assumed Liabilities that are reasonably requested in connection with
Sellers’ preparation of the Final Adjustment Statement and the Final Net Assets
Statement (collectively, the “Final Statements”).

    (iv)                On or prior to the 45th day after the Closing, Sellers
shall present Purchaser with the Final Statements, which include any adjustments
resulting from a physical count of the Inventory conducted as of approximately
August 31, 2005. The Final Statements shall become final and binding on the
Sellers and the Purchaser as to the Final Adjustment Amount and the Final Net
Assets Amount on the 10th day following the date the Final Statements are
received by Purchaser, unless prior to the 10th day Purchaser shall deliver to
Sellers written notice of Purchaser’s disagreement with the contents of either
of the Final Statements (the “Disputed Items”). The written notice shall set
forth all Disputed Items together with Purchaser’s proposed changes to such
Disputed Items. If Purchaser delivers a timely written notice, then Purchaser
and Sellers shall use their good faith efforts to reach a written agreement on
the Disputed Items to determine the Final Adjustment Amount and the Final Net
Assets Amount. If all of the Disputed Items have not been resolved by the
fifteenth (15th) day following Purchaser’s receipt of the relevant Final
Statement, the Disputed Items shall be submitted to binding arbitration by an
independent accounting firm mutually selected by Purchaser and Sellers (the
“Independent Accountant”). In the event Purchaser and Sellers are unable to
mutually select the Independent Accountant firm by the twentieth (20th) day
after Purchaser’s receipt of the relevant Final Statement, the matter shall be
brought before the Bankruptcy Court for the Bankruptcy Court to appoint an
Independent Accountant to serve as the arbitrator. The Independent Accountant
(i) shall render a final determination only with respect to the Disputed Items,
(ii) shall utilize the Accounting Principles and the Accounting Adjustments
without modification and (iii) shall not assign a value to any item greater than
the greatest value for such item claimed by either party or less than the
smallest value for such item claimed by either party. Any finding by the
Independent Accountant shall be a reasoned award stating in reasonable detail
the findings of fact (if any) on which it is based, shall be final,
non-appealable and binding upon the parties and shall be the sole and exclusive
remedy between the parties regarding the Disputed Items. The fees and expenses
of the services of the Independent Accountant shall be borne by Sellers, on the
one hand, and Purchaser, on the other, in the same proportion that the dollar
amount of Disputed Items which are not resolved in favor of Sellers or Purchaser
(as applicable) bears to the total dollar amount of Disputed Items resolved by
the Independent Accountant. For illustration purposes only, (A) if the total
amount of Disputed Items by Purchaser is $1,000, and Purchaser is awarded $500
by the Independent Accountant, Purchaser, on the one hand, and Sellers, on the
other, shall bear the Independent Accountant’s fees and expenses equally; or
(B) if the total amount of Disputed Items by Purchaser is $1,000, and Purchaser
is awarded $250 by the Independent Accountants, Purchaser shall bear
seventy-five percent (75%) and Sellers shall bear twenty-five percent (25%) of
the Independent Accountant’s fees and expenses. Each of Sellers and Purchaser
shall bear the fees, costs and expenses of its own accountants and all of its
other expenses incurred in connection with matters contemplated by this Section
1.04(b).

    (v)                The “Final Adjustment Amount” shall be a positive or
negative amount equal to Working Capital reflected on the Final Adjustment
Statement (as finally determined in accordance with Section 1.04(b)(iv)) less
Working Capital reflected on the Initial Adjustment Statement. For purposes of
calculating the Final Adjustment Amount, Working Capital as of the Closing Date
shall be increased by an amount equal to any negative Final Net Assets Amount.
Purchaser will pay to Sellers any positive Final Adjustment Amount and Sellers
will, subject to the last sentence of Section 1.04(b)(i), pay to Purchaser any
negative Final Adjustment Amount, in either case within five (5) Business Days
after such final determination by wire transfer in immediately available funds.

    (vi)                The “Final Net Assets Amount” shall be a positive or
negative amount equal to Net Assets reflected on the Final Net Assets Statement
(as finally determined in accordance with Section 1.04(b)(iv)) less Net Assets
reflected on the Initial Net Assets Statement. Sellers will pay to Purchaser any
negative Final Net Assets Amount within five (5) Business Days after such final
determination by wire transfer in immediately available funds.

    (vii)                For the purposes of calculating Working Capital and Net
Assets, the amount of Accounts Receivable as of the Closing Date shall: (i) be
determined in accordance with the Accounting Principles and consistent with
Sellers’ past practice of recording Accounts Receivable upon shipment of goods
to customers; (ii) be increased by the aggregate amount of debit memos recorded
as of the Closing Date in connection with customer charge-backs ; and (iii) be
decreased by the aggregate amount of credit memos recorded as of the Closing
Date in connection with credit granted for returns received and customer
allowance issued upon resolution of charge-back or customer dispute or claim.
Sellers shall promptly record and resolve all debit and credit memos, consistent
with past practice.

    (viii)                (A) Subject to clause (B) below, to the extent that
any funds provided to Sellers through its banking and/or affiliate relationships
are unspent as of the Closing Date or have been utilized to retire payables
incurred in the normal course of business, such funds shall be deducted from
Working Capital in computing the Initial Adjustment Amount and the Final
Adjustment Amount. To the extent that any funds so provided are or have been
utilized for any other purpose (including, without limitation to pay the fees
and expenses of legal, investment, restructuring and other professional advisors
(including retainers), and other fees and expenses relating to (i) Sellers’
consideration of strategic alternatives and conducting of a sales process with
respect to its assets and (ii) the preparation for, and filing and
administration of, the Bankruptcy Cases), such funds shall not be deducted from
Working Capital in computing the Initial Adjustment Amount and the Final
Adjustment Amount.

    (B)                Notwithstanding anything to the contrary contained in the
first sentence of paragraph (a) above, in no event shall any funds provided to
Sellers through its affiliate relationships between January 1, 2005 and April
30, 2005 be deducted from Working Capital in computing the Initial Adjustment
Amount and the Final Adjustment Amount.

    (c)            Allocation of Purchase Price. Purchaser shall determine the
allocation of the consideration paid by Purchaser for the Sale Assets. Each
party hereto agrees (i) that any such allocation shall be consistent with the
requirements of Section 1060 of the Code and the regulations thereunder, (ii) to
complete jointly and to file separately Form 8594 with its Federal income Tax
Return consistent with such allocation for the tax year in which the Closing
Date occurs and (iii) that no party will take a position on any income, transfer
or gains Tax Return, before any Governmental or Regulatory Authority charged
with the collection of any such Tax or in any judicial proceeding, that is in
any manner inconsistent with the terms of any such allocation without the
consent of the other party.

        1.05    Closing. The Closing will take place at the offices of Milbank,
Tweed, Hadley & McCloy LLP, 1 Chase Manhattan Plaza, New York, NY 10005, or at
such other place as Purchaser and Sellers mutually agree, at 10:00 A.M. local
time, on the Closing Date. At the Closing, Purchaser will pay the Base Price, as
adjusted by the Initial Adjustment Amount and the Initial Net Assets Amount in
accordance with Section 1.04(b), plus, if applicable, the Purchaser’s Cure
Payment, and less the amount of Earnest Money released to Sellers by the Escrow
Agent, by wire transfer of immediately available funds to such account or
accounts as Sellers may reasonably direct by written notice delivered to
Purchaser by Sellers at least two (2) Business Days before the Closing Date.
Simultaneously, (a) Sellers will assign and transfer to Purchaser all of their
right, title and interest in and to the Sale Assets (free and clear of all
Liens, other than Permitted Liens) by delivery of (i) a General Assignment and
Bill of Sale substantially in the form of Exhibit B hereto (the “General
Assignment”), duly executed by Sellers and (ii) such other good and sufficient
instruments of conveyance, assignment and transfer, in form and substance
reasonably acceptable to Purchaser’s counsel, as shall be effective to vest in
Purchaser good title to the Sale Assets (the General Assignment and the other
instruments referred to in clause (ii) being collectively referred to herein as
the “Assignment Instruments”), and (b) Purchaser will assume from Sellers the
due payment, performance and discharge of the Assumed Liabilities by delivery of
(i) an Assumption Agreement substantially in the form of Exhibit C hereto (the
“Assumption Agreement”), duly executed by Purchaser, and (ii) such other good
and sufficient instruments of assumption, in form and substance reasonably
acceptable to Sellers’ counsel, as shall be effective to cause Purchaser to
assume the Assumed Liabilities as and to the extent provided in Section 1.02(a)
(the Assumption Agreement and such other instruments referred to in clause (ii)
being collectively referred to herein as the “Assumption Instruments”). At the
Closing, there shall also be delivered to Sellers and Purchaser the certificates
and other documents required to be delivered under Articles VI and VII.

        1.06   Third-Party Consents. Purchaser acknowledges that the 363/365
Order will authorize the assumption and assignment of the Assigned Contracts
without the requirement of any consent by the parties thereto. To the extent any
Assigned Contract is not assumable and assignable by Sellers to Purchaser under
section 365 of the Bankruptcy Code without the consent of the parties thereto,
Sellers and Purchaser shall use their commercially reasonable efforts prior to
Closing to obtain all such required consents of third parties which are
necessary for the consummation of the transactions contemplated hereby (without
conditions materially adverse to Purchaser). All such third-party consents shall
be in writing and executed counterparts thereof shall be delivered to Purchaser
promptly after Sellers’ receipt thereof but in no event later than two (2)
Business Days prior to the Closing Date. Notwithstanding the foregoing or
anything contained herein to the contrary, this Agreement shall not constitute
an agreement to assign any Personal Property Lease, Business Contract or
Business License or any claim or right or any benefit arising thereunder or
resulting therefrom if an attempted assignment thereof, without the consent of a
third party thereto, would constitute a default thereof or in any way materially
adversely affect the rights of Purchaser thereunder. If such consent is not
obtained, or if an attempted assignment thereof would be ineffective or would
affect the rights thereunder so that Purchaser would not receive all such
rights, Sellers shall use their commercially reasonable efforts after Closing to
provide to Purchaser the benefits under any such Personal Property Lease,
Business Contract or Business License or any claim or right, including, without
limitation, enforcement for the benefit of Purchaser of any and all rights of
Seller against a third party thereto arising out of the default or cancellation
by such third party or otherwise. Sellers’ failure to obtain any of the consents
referenced in the preceding sentence (other than those listed in Schedule 6.06)
shall not relieve Purchaser from its obligation to consummate the transactions
contemplated by this Agreement if all of the conditions set forth in Article
VIhave been fulfilled.

        1.07    Further Assurances; Post-Closing Cooperation.

    (a)            Subject to the terms and conditions of this Agreement, at any
time or from time to time after the Closing, at Purchaser’s request and expense,
Sellers shall execute and deliver to Purchaser such other instruments of sale,
transfer, conveyance, assignment and confirmation, provide such materials and
information and take such other actions as Purchaser may reasonably deem
necessary in order more effectively to transfer, convey and assign to Purchaser,
and to confirm Purchaser’s title to, all of the Sale Assets, and, to the full
extent permitted by Law, to put Purchaser in actual possession and operating
control of the Business and the Sale Assets and to assist Purchaser in
exercising all rights with respect thereto.

    (b)            Following the Closing, each party will afford the other
party, its counsel and its accountants, during normal business hours, reasonable
access to the books, records and other data relating to the Business in its
possession with respect to periods prior to the Closing and the right to make
copies and extracts therefrom, to the extent that such access may be reasonably
required by the requesting party in connection with (i) the preparation of Tax
Returns, (ii) the determination or enforcement of rights and obligations under
this Agreement, (iii) compliance with the requirements of any Governmental or
Regulatory Authority, (iv) the determination or enforcement of the rights and
obligations of any party to this Agreement or any of the Operative Agreements,
(v) in connection with any actual or threatened Action or Proceeding or (vi) in
connection with the winding up of Sellers’ businesses and the Bankruptcy Cases.
Further each party agrees for a period extending six (6) years after the Closing
Date not to destroy or otherwise dispose of any such books, records and other
data unless such party shall first offer in writing to surrender such books,
records and other data to the other party and such other party shall not agree
in writing to take possession thereof during the ten (10) day period after such
offer is made.

    (c)            If, in order properly to prepare its Tax Returns, other
documents or reports required to be filed with Governmental or Regulatory
Authorities or its financial statements or to fulfill its obligations hereunder,
it is necessary that a party be furnished with additional information, documents
or records relating to the Business not referred to in paragraph (b) above, and
such information, documents or records are in the possession or control of the
other party, such other party shall use its commercially reasonable efforts to
furnish or make available such information, documents or records (or copies
thereof) at the recipient’s request, cost and expense. Any information obtained
by such party in accordance with this paragraph shall be held confidential by
such party in accordance with Section 12.06.

    (d)            Notwithstanding anything to the contrary contained in this
Section, if the parties are in an adversarial relationship in litigation or
arbitration, the furnishing of information, documents or records in accordance
paragraph (c) of this Section shall be subject to applicable rules relating to
discovery.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLERS

        Each Seller hereby represents and warrants, individually and not
jointly, to Purchaser as follows (to the extent any of the following
representations and warranties of Sellers relate to actions taken or to be taken
by Sellers on or after the Petition Date, such representations and warranties
are qualified by and subject to the entry of the 363/365 Order):

        2.01   Corporate Existence. Such Seller is an entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it was formed, and has full power and authority to conduct its business as
and to the extent now conducted and to own, use and lease its Sale Assets.

        2.02    Authority. Such Seller has full power and authority to execute
and deliver this Agreement and the Operative Agreements to which it is a party,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, including without limitation to
sell and transfer (pursuant to this Agreement) its Sale Assets. The execution
and delivery by such Seller of this Agreement and the Operative Agreements to
which it is a party, and the performance by such Seller of its obligations
hereunder and thereunder, have been duly and validly authorized by all necessary
action on its part, no other action on its part being necessary. This Agreement
has been duly and validly executed and delivered by such Seller and constitutes,
and upon the execution and delivery by such Seller of the Operative Agreements
to which it is a party, such Operative Agreements will constitute, legal, valid
and binding obligations of such Seller enforceable against such Seller in
accordance with their terms.

        2.03   No Conflicts. The execution and delivery by such Seller of this
Agreement do not, and the execution and delivery by such Seller of the Operative
Agreements to which it is a party, the performance by such Seller of its
obligations under this Agreement and such Operative Agreements and the
consummation of the transactions contemplated hereby and thereby will not:

    (a)            conflict with or result in a violation or breach of any of
the terms, conditions or provisions of the certificate of formation, operating
agreement or by-laws (or other comparable charter documents) of such Seller;

    (b)            subject to obtaining the consents, approvals and actions,
making the filings and giving the notices disclosed in Section 2.04 of the
Disclosure Schedule, conflict with or result in a violation or breach of any
term or provision of any Law or Order applicable to such Seller or any of its
Assets and Properties (other than such conflicts, violations or breaches
(i) which could not in the aggregate reasonably be expected to adversely affect
the validity or enforceability of this Agreement or any of such Operative
Agreements or to have a Material Adverse Effect or (ii) as would occur solely as
a result of the legal or regulatory status of Purchaser or any of its
Affiliates); or

    (c)            except as disclosed in Section 2.03 of the Disclosure
Schedule or as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or to adversely affect the ability of
such Seller to consummate the transactions contemplated hereby or by any such
Operative Agreements or to perform its obligations hereunder or thereunder, (i)
conflict with or result in a violation or breach of, (ii) constitute (with or
without notice or lapse of time or both) a default under, (iii) require such
Seller to obtain any consent, approval or action of, make any filing with or
give any notice to any Person as a result or under the terms of, or (iv) result
in the creation or imposition of any Lien upon such Seller or any of its Assets
or Properties under, any Contract or License to which such Seller is a party or
by which any of its Assets and Properties is bound.

        2.04   Governmental Approvals and Filings. Except as disclosed in
Section 2.04 of the Disclosure Schedule, no consent, approval or action of,
filing with or notice to any Governmental or Regulatory Authority on the part of
such Seller is required in connection with the execution, delivery and
performance by such Seller of this Agreement or any of the Operative Agreements
to which it is a party or the consummation by such Seller of the transactions
contemplated hereby or thereby, except (i) where the failure to obtain any such
consent, approval or action, to make any such filing or to give any such notice
could not reasonably be expected to adversely affect the ability of such Seller
to consummate the transactions contemplated by this Agreement or any of such
Operative Agreements or to perform its obligations hereunder or thereunder, or
to have a Material Adverse Effect, and (ii) those as would be required solely as
a result of the identity or the legal or regulatory status of Purchaser or any
of its Affiliates.

        2.05    Financial Statements and Condition.

    (a)               Prior to the execution of this Agreement, Sellers have
made available to Purchaser true and complete copies of the draft audited
balance sheet of the Business as of December 31, 2004, the related draft audited
statement of operations for the fiscal year then ended, the unaudited balance
sheet of the Business as of March 31, 2005, and the related unaudited statement
of operations for the fiscal quarter then ended (the “Financial Statements”).
Except as disclosed in Section 2.05(a) of the Disclosure Schedule, the Financial
Statements were prepared in accordance with GAAP and fairly present in all
material respects the financial condition and results of operations of the
Business as of December 31, 2004 and for the fiscal year then ended (subject to
year-end adjustments and full footnote disclosure).

    (b)            Since December 31, 2004, except as disclosed in
Section 2.05(b) of the Disclosure Schedule or any other Section of the
Disclosure Schedule, Sellers have not incurred any Liabilities which in the
aggregate could reasonably be expected to have a Material Adverse Effect.

        2.06     Legal Proceedings. Except as disclosed in Section 2.06 of the
Disclosure Schedule (with paragraph references corresponding to those set forth
below):

    (a)            there are no Actions or Proceedings pending or, to the
Knowledge of Sellers, threatened against, relating to or affecting any Seller
with respect to the Business or any of its Assets and Properties which could
reasonably be expected (i) to result in the issuance of an Order restraining,
enjoining or otherwise prohibiting or making illegal the consummation of any of
the transactions contemplated by this Agreement or any of the Operative
Agreements, or (ii) individually or in the aggregate with other such Actions or
Proceedings, to have a Material Adverse Effect; and

    (b)            there are no Orders outstanding against any Seller which,
individually or in the aggregate with other such Orders, could reasonably be
expected to have a Material Adverse Effect.

        2.07    Compliance With Laws and Orders. Except as disclosed in
Section 2.07 of the Disclosure Schedule, no Selleris in violation of or in
default under any Law or Order applicable to the Business or the Sale Assets the
effect of which, individually or in the aggregate with other such violations and
defaults, could reasonably be expected to be have a Material Adverse Effect.

        2.08   Tangible Personal and Real Property. Such Selleris in possession
of and has good title to, or has valid leasehold interests in or valid rights
under Contract to use, all the Tangible Personal Property used by it in, and
individually or in the aggregate with other such property material to, the
Business. All the Tangible Personal Property is free and clear of all Liens,
other than Permitted Liens, Liens disclosed in Section 2.08 of the Disclosure
Schedule or Liens that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect. Seller does not own any real
property.

        2.09    Intellectual Property Rights. Section 1.01(a)(v) of the
Disclosure Schedule discloses all material Intellectual Property used by such
Seller in the Business, each of which such Seller either has all right, title
and interest in or a valid and binding rights under Contract to use. Except as
disclosed in Section 2.09 of the Disclosure Schedule, (i) to the Knowledge of
Sellers, such Seller is not, nor has it received any notice that it is, in
default (or with the giving of notice or lapse of time or both, would be in
default) under any Contract to use the Intangible Personal Property the effect
of which, individually or in the aggregate, could reasonably be expected to have
a Material Adverse Effect and (ii) to the Knowledge of Sellers, the Intangible
Personal Property that is owned by such Seller is not being infringed by any
other Person. Such Seller has not received notice that such Seller is infringing
any Intellectual Property of any other Person in connection with the conduct of
the Business, to the Knowledge of Sellers no claim is pending or has been made
to such effect that has not been resolved and, to the Knowledge of Sellers, such
Seller is not infringing any Intellectual Property of any other Person the
effect of which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

        2.10    Contracts.

    (a)       Section 2.10(a) of the Disclosure Schedule (with paragraph
references corresponding to those set forth below) contains a true and complete
list of each of the following Contracts (true and complete copies or, if none,
reasonably complete and accurate written descriptions of which, together with
all amendments and supplements thereto, have been made available to Purchaser
prior to the execution of this Agreement) to which such Seller is a party or by
which any of its Sale Assets is bound:

    (i)       all material Contracts (excluding benefit plans and the Collective
Bargaining Arrangement) providing for (A) a commitment of employment or
consultation services for a specified or unspecified term to, or otherwise
relating to employment or the termination of employment of, any Employee or (B)
employment outsourcing;

    (ii)       all Contracts with any Person containing any provision or
covenant prohibiting or materially limiting the ability of such Seller to engage
in any business activity or compete with any Person in connection with the
Business or prohibiting or materially limiting the ability of any Person to
compete with such Seller in connection with the Business;

    (iii)       all material partnership, joint venture or shareholders’
Contracts with any Person in connection with the Business;

    (iv)       all material Contracts with customers, distributors, dealers,
manufacturer’s representatives, sales agencies or franchises with whom such
Seller deals in connection with the Business;

    (v)       all material Contracts relating to licensing, production,
manufacturing, talent and infomercials with any Person in connection with the
Business; and

    (vi)       all Contracts relating to the future disposition or acquisition
of any Sale Assets individually or in the aggregate material to the Business.

    (b)       Each Contract required to be disclosed in Section 2.10(a) of the
Disclosure Schedule is in full force and effect and constitutes a legal, valid
and binding agreement, enforceable in accordance with its terms, of such
Sellerand, to the Knowledge of Sellers, of each other party thereto; and except
as disclosed in Section 2.10(b) of the Disclosure Schedule neither such Seller
nor, to the Knowledge of Sellers, any other party to such Contract is in
violation or breach of or default under any such Contract (or with notice or
lapse of time or both, would be in violation or breach of or default under any
such Contract) the effect of which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

        2.11    Licenses. Section 1.01(a)(vi) of the Disclosure Schedule
contains a true and complete list of all Licenses used by such Seller in, and
individually or in the aggregate with other such Licenses material to, the
Business. Prior to the execution of this Agreement, such Seller has made
available to Purchaser true and complete copies of all such Licenses. Except as
disclosed in Section 2.11 of the Disclosure Schedule, (i) such Seller owns or
validly holds all such Licenses; (ii) each Business License is valid, binding
and in full force and effect; and (iii) to the Knowledge of Sellers, no Seller
is in default (or with the giving of notice or lapse of time or both, would be
in default) under any Business License the effect of which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

        2.12   Affiliate Transactions. Except as disclosed in Section 2.12(a) of
the Disclosure Schedule, (i) no officer, director or Affiliate of such Seller
provides or causes to be provided any assets, services or facilities used in
connection with the Business which are individually or in the aggregate material
to the Business, and (ii) the Business does not provide or cause to be provided
any assets, services or facilities to any such officer, director or Affiliate
which are individually or in the aggregate material to the Business.

        2.13    Sale Assets. The Sale Assets (as the same exist on the date
hereof), when taken together with the Excluded Assets, constitute substantially
all of the Assets and Properties used in the conduct of the Business as
conducted by Sellers immediately prior to the date hereof.

        2.14    Employee Benefit Matters. None of the Sale Assets are, or may
reasonably be expected to become, the subject of any lien arising under ERISA or
Section 412(n) of the Code.

        2.15   Labor Relations. Except as disclosed in Section 2.15 of the
Disclosure Schedule, no Employee is presently a member of a collective
bargaining unit and, to the Knowledge of Sellers, there are no threatened or
contemplated attempts to organize for collective bargaining purposes any
Employee. Since January 1, 2005, there has been no work stoppage, strike or
other concerted action by the Employees which individually, or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

        2.16    Brokers. Except for Peter J. Solomon Company, whose fees,
commissions and expenses are the sole responsibility of Sellers, all
negotiations relative to this Agreement and the transactions contemplated hereby
have been carried out by Sellers directly with Purchaser without the
intervention of any Person on behalf of Sellers in such manner as to give rise
to any valid claim by any Person against Purchaser for a finder’s fee, brokerage
commission or similar payment.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PURCHASER

        Purchaser hereby represents and warrants to Sellers as follows:

        3.01   Corporate Existence. Purchaser is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Colorado. Purchaser has full corporate power and authority to enter into this
Agreement and the Operative Agreements to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.

        3.02    Authority. The execution and delivery by Purchaser of this
Agreement and the Operative Agreements to which it is a party, and the
performance by Purchaser of its obligations hereunder and thereunder, have been
duly and validly authorized by the Board of Directors of Purchaser, no other
corporate action on the part of Purchaser or its stockholders being necessary.
This Agreement has been duly and validly executed and delivered by Purchaser and
constitutes, and upon the execution and delivery by Purchaser of the Operative
Agreements to which it is a party, such Operative Agreements will constitute,
legal, valid and binding obligations of Purchaser enforceable against Purchaser
in accordance with their terms.

        3.03   No Conflicts. The execution and delivery by Purchaser of this
Agreement do not, and the execution and delivery by Purchaser of the Operative
Agreements to which it is a party, the performance by Purchaser of its
obligations under this Agreement and such Operative Agreements and the
consummation of the transactions contemplated hereby and thereby will not:

    (a)            conflict with or result in a violation or breach of any of
the terms, conditions or provisions of the articles of incorporation or by-laws
of Purchaser;

    (b)            conflict with or result in a violation or breach of any term
or provision of any Law or Order applicable to Purchaser or any of its Assets
and Properties (other than such conflicts, violations or breaches which could
not in the aggregate reasonably be expected to adversely affect the validity or
enforceability of this Agreement or any of such Operative Agreements); or

    (c)            except as would not, individually or in the aggregate,
reasonably be expected to materially adversely affect the ability of Purchaser
to consummate the transactions contemplated hereby or by any such Operative
Agreements or to perform its obligations hereunder or thereunder, (i) conflict
with or result in a violation or breach of, (ii) constitute (with or without
notice or lapse of time or both) a default under, (iii) require Purchaser to
obtain any consent, approval or action of, make any filing with or give any
notice to any Person as a result or under the terms of, or (iv) result in the
creation or imposition of any Lien upon Purchaser or any of its Assets and
Properties under, any Contract or License to which Purchaser is a party or by
which any of its Assets and Properties is bound.

        3.04    Governmental Approvals. No consent, approval or action of,
filing with or notice to any Governmental or Regulatory Authority on the part of
Purchaser is required in connection with the execution, delivery and performance
by Purchaser of this Agreement or the Operative Agreements to which it is a
party or the consummation by Purchaser of the transactions contemplated hereby
or thereby, except where the failure to obtain any such consent, approval or
action, to make any such filing or to give any such notice could not reasonably
be expected to adversely affect the ability of Purchaser to consummate the
transactions contemplated by this Agreement or any of such Operative Agreements
or to perform its obligations hereunder or thereunder.

        3.05   Legal Proceedings. There are no Actions or Proceedings pending
or, to the knowledge of Purchaser, threatened against, relating to or affecting
Purchaser or any of its Assets and Properties which could reasonably be expected
to result in the issuance of an Order restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated by this Agreement or any of the Operative Agreements.

        3.06    Brokers. Except for Persons whose fees, commissions and expenses
are the sole responsibility of Purchaser, all negotiations relative to this
Agreement and the transactions contemplated hereby have been carried out by
Purchaser directly with Sellers without the intervention of any Person on behalf
of Purchaser in such manner as to give rise to any valid claim by any Person
against Sellers for a finder’s fee, brokerage commission or similar payment.

        3.07   Financing. Purchaser will have on the Closing Date sufficient
cash and/or available credit facilities (and has provided Sellers with
satisfactory evidence thereof) to pay the Purchase Price and to make all other
necessary payments of fees and expenses in connection with the transactions
contemplated by this Agreement and the Operative Agreements.

ARTICLE IV

COVENANTS OF SELLERS

        Sellers covenant and agree with Purchaser that, at all times from and
after the date hereof until the Closing, and subject, from and after the
Petition Date, to the limitations imposed on any Seller by Law as a result of
Sellers having filed for petitions for relief under the Bankruptcy Code, Sellers
will comply with all covenants and provisions of this Article IV, except to the
extent Purchaser may otherwise consent in writing.

        4.01   Investigation by Purchaser. Sellers will (a) provide Purchaser
and its officers, employees, counsel, accountants, financial advisors,
consultants and other representatives (collectively, “Representatives”) with
full access, upon reasonable prior notice and during normal business hours, to
the Employees, officers and agents of Sellers who have any responsibility for
the conduct of the Business, and to the Sale Assets, but only to the extent that
such access does not unreasonably interfere with the Business and (b) furnish
Purchaser and such other Persons with all such information and data (including
without limitation copies of Business Contracts, Business Licenses, Personal
Property Leases and other Business Books and Records) concerning the Business,
the Sale Assets and the Assumed Liabilities as Purchaser or any of such other
Persons reasonably may request in connection with such investigation, except to
the extent that furnishing any such information or data would violate any Law,
Order, Contract or License applicable to any Seller or by which any of its
Assets and Properties is bound. Sellers shall notify Purchaser of (i) any
material Contract entered into by Sellers, (ii) any material Contract that is
terminated and (iii) any material amendment to a material Business Contract, in
each case promptly and, in any event, not later than the third Business Day
prior to the Auction.

        4.02    Conduct of Business. (a) Sellers will operate the Business only
in the ordinary course. Without limiting the generality of the foregoing,
Sellers will use commercially reasonable efforts, to the extent the officers of
Sellers believe such action to be in the best interest of the Business, to
(i) preserve intact the present business organization and reputation of the
Business in all material respects, (ii) keep available (subject to dismissals
and retirements in the ordinary course of business) the services of key
Employees, (iii) maintain the Sale Assets in good working order and condition,
ordinary wear and tear excepted, (iv) maintain the good will of key customers,
suppliers, lenders and other Persons with whom Sellers otherwise have
significant business relationships in connection with the Business, (v) not
delay acceptance of returns beyond customary industry practice, (vi) maintain
their software, webservers and vender inventory management systems in good
working order, subject to customary outages and maintenance in the ordinary
course of business, and (vii) not delay acceptance and/or processing of returns
beyond five (5) Business Days. Sellers will pay, as they become due, all
Post-Petition Liabilities that relate in any way to the Sale Assets or any
assets, including without limitation the Real Property Leases, necessary for the
Business to continue to operate in the ordinary course following the Petition
Date.

        (b)     Sellers agree that, during the period between the date of this
Agreement and the Closing Date, they will not (i) sell or otherwise transfer any
of the Intangible Personal Property or (ii) fail to take any actions that are
reasonably necessary (as determined by Sellers using their good faith business
judgment) in order to maintain any Intangible Personal Property which is
necessary in order to operate the Business in the ordinary course (including
without limitation, by filing all necessary documentation with relevant
Governmental or Regulatory Authorities and paying all filing fees related
thereto).

        4.03    Delivery of Books and Records, etc.

        On the Closing Date, each Seller will take all commercially reasonable
steps to deliver or make available to Purchaser at the locations at which the
Business is conducted or such other locations as Purchaser shall reasonably
specify all of the Business Books and Records and such other Sale Assets as are
in such Seller’s possession, and if at any time after the Closing any Seller
discovers in its possession or under its control any other Business Books and
Records or other Sale Assets, it will forthwith deliver such Business Books and
Records or other Sale Assets to Purchaser.

        4.04   Fulfillment of Conditions. Each Seller will execute and deliver
at the Closing each Operative Agreement that such Seller is required hereby to
execute and deliver as a condition to the Closing, will take all commercially
reasonable steps necessary or desirable and proceed diligently and in good faith
to satisfy each other condition to the obligations of Purchaser contained in
this Agreement and will not take or fail to take any action that could
reasonably be expected to result in the nonfulfillment of any such condition.

        4.05   Security Deposits. Sellers will take all commercially reasonable
steps necessary to transfer to Purchaser on the Closing Date all of Sellers’
right, title and interest in and to the Security Deposits.

        4.06    363/365 Order. On the Petition Date, Sellers shall file a motion
(the “363/365 Motion”) with the Bankruptcy Court seeking entry of the 363/365
Order. The 363/365 Order shall be in the form attached hereto as Exhibit D.
Sellers shall request that the Bankruptcy Court hold the hearing on the 363/365
Motion as soon as practicable after the filing of the 363/365 Motion consistent
with the Federal Rules of Bankruptcy Procedure and applicable local rules
(without requiring that Sellers seek to have such hearing held on shortened or
expedited notice).

        4.07    Alternative Transaction. Until the termination of this Agreement
in accordance with its terms, Sellers and their Affiliates and Representatives
shall be permitted to solicit inquiries, proposals, offers or bids from, and
negotiate with, any Person other than Purchaser relating to an Alternative
Transaction; provided, however, that Sellers and their Affiliates may enter into
any definitive agreement with respect thereto only if such Alternative
Transaction is a Superior Transaction. Without limiting the foregoing, Sellers
and their Affiliates and Representatives shall be permitted to supply
information relating to Sellers and the Sale Assets to prospective purchasers
that have executed a confidentiality agreement with any Seller or its
Affiliates. Neither Sellers nor any of their respective Affiliates shall have
any liability to Purchaser, either under or relating to this Agreement or any
applicable Law, by virtue of entering into or seeking Bankruptcy Court approval
of such definitive agreement for an Alternative Transaction pursuant to this
Section 4.07 or for failure to comply with the obligations in Section 4.06;
provided, that Purchaser is paid any Breakup Fee and Expense Reimbursement to
the extent required pursuant to Section 1.03 at the time provided for therein.
Sellers and Purchaser agree to comply in all material respects with the terms of
the Bidding Procedures Order and agree that to the extent there is a conflict
between this Agreement and the Bidding Procedures Order, the Bidding Procedures
Order shall govern in all respects.

        4.08    Investments. Sellers agree that, during the period between the
date of this Agreement and the Closing Date, they shall:

    (a)               (i) maintain sufficient liquidity in order to enable
Sellers to purchase infomercial airtime on television in accordance with the
terms of Sellers’ revised media plan (a copy of which has previously been made
available to Purchaser) and (ii) purchase such airtime to the extent that (A)
Sellers reasonably believe that it is in the best interests of the Business to
do so and (B) such purchase would not require Sellers to make inventory
purchases in a manner inconsistent with the past purchase practices of Sellers
and the ordinary course of their business; and

    (b)               make investments with respect to retail products and
direct products in accordance with the terms set forth on Schedule 4.08.

        4.09    Meetings. To the extent requested by Purchaser, Sellers shall
schedule a meeting to discuss transitional issues related to the transactions
contemplated by this Agreement with any customer listed under the heading “Key
Sales Accounts” on Schedule 6.02 and with any counterparty to a Contract listed
under the heading “Key Business Contracts” on Schedule 6.02, which meeting shall
be attended by Purchaser and Sellers, provided, that Sellers shall be entitled
to approve any agenda or presentation to be made by Purchaser at such meeting
(such approval not to be unreasonably withheld).

        4.10   Deliveries. No later than July 31, 2005, Sellers shall deliver to
Purchaser (for informational purposes only) the unaudited balance sheet of the
Business as of June 30, 2005, and the related unaudited statement of operations
for the 6 month period then ended. No later than August 30, 2005, Sellers shall
deliver to Purchaser (for informational purposes only) the unaudited balance
sheet of the Business as of July 31, 2005, and the related unaudited statement
of operations for the 7 month period then ended. If the Closing Date occurs on
any date after September 21, 2005, then Sellers shall deliver, on the Closing
Date, to Purchaser (for informational purposes only) the unaudited balance sheet
of the Business as of August 31, 2005, and the related unaudited statement of
operations for the 8 month period then ended.

ARTICLE V

COVENANTS OF PURCHASER

        Purchaser covenants and agrees with Sellers that, at all times from and
after the date hereof until the Closing, Purchaser will comply with all
covenants and provisions of this Article V, except to the extent Sellers may
otherwise consent in writing.

        5.01    Fulfillment of Conditions. Purchaser covenants and agrees with
Sellers that Purchaser will execute and deliver at the Closing each Operative
Agreement that Purchaser is hereby required to execute and deliver as a
condition to the Closing, and that, at all times from and after the date hereof
until the Closing, Purchaser will take all commercially reasonable steps
necessary or desirable and proceed diligently and in good faith to satisfy each
other condition to the obligations of Sellers contained in this Agreement and
will not take or fail to take any action that could reasonably be expected to
result in the nonfulfillment of any such condition.

        5.02   Bankruptcy Matters. Purchaser agrees to cooperate with any
reasonable request made by Sellers in connection with their efforts to secure
the entry of the Bidding Procedures and the 363/365 Order, including, without
limitation, making officers and other principals of the Purchaser and its
Affiliates available for testimony before the Bankruptcy Court.

ARTICLE VI

CONDITIONS TO OBLIGATIONS OF PURCHASER

        The obligations of Purchaser hereunder to purchase the Sale Assets and
to assume and pay, perform and discharge the Assumed Liabilities are subject to
the fulfillment, at or before the Closing, of each of the following conditions
(all or any of which may be waived in whole or in part by Purchaser in its sole
discretion):

        6.01   Representations and Warranties. The representations and
warranties made by Sellers in this Agreement, taken as a whole, shall be true
and correct in all material respects on and as of the Closing Date as though
made on and as of the Closing Date or, in the case of representations and
warranties made as of a specified date earlier than the Closing Date, on and as
of such earlier date.

        6.02   Performance. Each of the Sellers shall have performed and
complied with, in all material respects, the agreements, covenants and
obligations required by this Agreement to be so performed or complied with by
such Seller at or before the Closing. No event or circumstance shall have
occurred since the date of this Agreement which is reasonably likely to result
in a Material Adverse Effect, including without limitation, (a) the
discontinuance, by any entity listed under “Key Sales Account” on Schedule 6.02,
of its relationship with Sellers (and not by reason of (i) the liquidation,
dissolution or bankruptcy of such entity, (ii) the discontinuance by such entity
of any product line which is the subject of the relevant sales account, or (iii)
the merger, consolidation or sale of substantially all of the assets of such
entity if the combined, resulting or purchasing entity continues its
relationship with Sellers); (b) if, for the period commencing May 1, 2005 and
ending August 31, 2005, aggregate gross revenues from the “Key Sales Accounts”
set forth on Schedule 6.02 are less than $9,989,000; (c) the termination of any
“Key Business Contract” set forth on Schedule 6.02 by the counterparty to such
Business Contract; and (d) any failure of the “Key Business Systems” set forth
on Schedule 6.02 to remain in good working order through the Closing Date,
subject to customary outages and maintenance in the ordinary course of business.

        6.03   Officers’Certificates. Each Seller shall have delivered to
Purchaser a certificate, dated the Closing Date and executed in the name and on
behalf of such Seller by the President or any Executive Vice President of such
Seller, substantially in the form and to the effect of Exhibit E hereto, and a
certificate, dated the Closing Date and executed by the Secretary or any
Assistant Secretary of such Seller, substantially in the form and to the effect
of Exhibit F hereto.

        6.04    Orders and Laws.

    (a)               There shall not be in effect on the Closing Date any Order
or Law restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement or any of
the Operative Agreements.

    (b)               The 363/365 Order shall have been entered by the
Bankruptcy Court in the form attached as Exhibit D hereto or with such changes
that are reasonably acceptable to Purchaser and Seller, and no stay of the
effectiveness of the 363/365 Order pending appeal or pending review, rehearing,
or certiorari has been issued.

        6.05   Regulatory Consents and Approvals. All consents, approvals and
actions of, filings with and notices to any Governmental or Regulatory Authority
necessary to permit Purchaser and Sellers to perform their obligations under
this Agreement and the Operative Agreements and to consummate the transactions
contemplated hereby and thereby shall have been duly obtained, made or given and
shall be in full force and effect, and all terminations or expirations of
waiting periods imposed by any Governmental or Regulatory Authority necessary
for the consummation of the transactions contemplated by this Agreement and the
Operative Agreements shall have occurred.

        6.06   Third Party Consents. The consents (or in lieu thereof waivers)
listed in Schedule 6.06 shall have been obtained and shall be in full force and
effect.

        6.07   Deliveries. Sellers shall have delivered to Purchaser (i) the
General Assignment and the other Assignment Instruments (ii) the financial
statements referred to in Section 4.10, and (iii) copies of the final form of
the audited balance sheet of the Business as of December 31, 2004 and the
related audited statement of operations for the fiscal year then ended (the
“Audited Financial Statements”), and copies of the results of the physical count
of inventory as of approximately August 31, 2005.

ARTICLE VII

CONDITIONS TO OBLIGATIONS OF SELLERS

        The obligations of Sellers hereunder to sell the Sale Assets are subject
to the fulfillment, at or before the Closing, of each of the following
conditions (all or any of which may be waived in whole or in part by Sellers in
their sole discretion):

        7.01    Representations and Warranties. The representations and
warranties made by Purchaser in this Agreement, taken as a whole, shall be true
and correct in all material respects on and as of the Closing Date as though
made on and as of the Closing Date.

        7.02    Performance. Purchaser shall have performed and complied with,
in all material respects, the agreements, covenants and obligations required by
this Agreement to be so performed or complied with by Purchaser at or before the
Closing.

        7.03   Officers’Certificates. Purchaser shall have delivered to Sellers
a certificate, dated the Closing Date and executed in the name and on behalf of
Purchaser by the President or any Executive Vice President of Purchaser,
substantially in the form and to the effect of Exhibit G hereto, and a
certificate, dated the Closing Date and executed by the Secretary or any
Assistant Secretary of Purchaser, substantially in the form and to the effect of
Exhibit H hereto.

        7.04     Orders and Laws.

    (a)            There shall not be in effect on the Closing Date any Order or
Law restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement or any of
the Operative Agreements.

    (b)            The 363/365 Order shall have been entered by the Bankruptcy
Court in the form attached as Exhibit D hereto or with such changes that are
reasonably acceptable to Purchaser and Seller, and no stay of the effectiveness
of the 363/365 Order pending appeal or pending review, rehearing, or certiorari
has been issued.

        7.05   Regulatory Consents and Approvals. All consents, approvals and
actions of, filings with and notices to any Governmental or Regulatory Authority
necessary to permit Sellers and Purchaser to perform their obligations under
this Agreement and the Operative Agreements and to consummate the transactions
contemplated hereby and thereby shall have been duly obtained, made or given and
shall be in full force and effect, and all terminations or expirations of
waiting periods imposed by any Governmental or Regulatory Authority necessary
for the consummation of the transactions contemplated by this Agreement and the
Operative Agreements shall have occurred.

        7.06   Third Party Consents. The consents (or in lieu thereof waivers)
listed in Section 7.06 of the Disclosure Schedule shall have been obtained and
shall be in full force and effect.

        7.07   Deliveries. Purchaser shall have delivered to Sellers (i) the
Assumption Agreement and the other Assumption Instruments and (ii) evidence of
the wire transfer(s) referred to in Section 1.05.

ARTICLE VIII

TAX MATTERS AND POST-CLOSING TAXES

        8.01   Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement
shall be borne equally by Seller and Purchaser, and each party, at its own
expense, will file all necessary Tax Returns and other documentation with
respect to all such Taxes, fees and charges. Notwithstanding the foregoing,
Sellers shall seek inclusion in the 363/365 Order of a conclusion that the
transactions contemplated by this Agreement are exempt from stamp or similar
taxes on transfers pursuant to Section 1146 of the Bankruptcy Code.

        8.02   Cooperation. After the Closing Date, the parties shall cooperate
fully with each other and shall make available to each other, as reasonably
requested, all information, records or documents relating to Liabilities for
Taxes or potential Liabilities for Taxes attributable to Sellers or Purchaser
with respect to the Business or the Sale Assets and shall preserve all such
information, records and documents at least until the expiration of any
applicable statute of limitations or extensions thereof. The parties shall also
make available to each other as reasonably requested, and at the reasonable cost
of the requesting party (for out-of-pocket costs and expenses only), personnel
responsible for preparing or maintaining information, records and documents in
connection with Tax matters, including the parties’ accountants. In addition,
Purchaser agrees to provide the same such cooperation and access set forth in
this Section 8.02 to any Person to whom Sellers currently owe such obligations
in connection with Sellers’ prior purchase of any of the Sale Assets.

        8.03   Tax Returns. Sellers shall be responsible for preparing and
filing all Tax Returns relating to the Business and the Sale Assets for all
taxable periods ending on or before the Closing Date and shall be responsible
for paying all Taxes due for such periods. Purchaser shall be responsible for
preparing and filing all other Tax Returns relating to the Business and the Sale
Assets and shall be responsible for paying all Taxes relating to such Tax
Returns.

ARTICLE IX

NON-SURVIVAL; NO OTHER REPRESENTATIONS

        9.01   Non-Survival of Representations, Warranties, Covenants and
Agreements. The representations, warranties, covenants and agreements contained
in this Agreement shall not survive beyond the Closing Date, and there shall be
no liability in respect thereof, whether such liability has accrued prior to the
Closing Date or after the Closing Date, on the part of either party or its
officers, directors, employees, agents and Affiliates; provided, however, that
all covenants and agreements, which, by their terms, contemplate performance
after the Closing Date, shall survive in accordance with their terms. Nothing in
the foregoing sentence shall preclude Purchaser from bringing an action for
fraud involving intentional and wanton conduct involving the entire transaction
provided for in this Agreement.

        9.02   No Other Representations. Notwithstanding anything to the
contrary contained in this Agreement, it is the explicit intent of each party
hereto that Sellers are making no representation or warranty whatsoever, express
or implied, including but not limited to any implied representation or warranty
as to condition, merchantability or suitability as to any of the Sale Assets or
other properties of the Business, except those representations and warranties
contained in Article II and in any certificate delivered pursuant to Section
6.03. It is understood that, except to the extent otherwise expressly provided
herein, Purchaser takes the Sale Assets “as is” and “where is”. In particular,
Sellers make no representation or warranty to Purchaser with respect to (i) the
information set forth in the Confidential Information Memorandum dated March
2005 delivered on behalf of Sellers by Peter J. Solomon Company or (ii) any
financial projection or forecast relating to the Business. With respect to any
such projection or forecast delivered by or on behalf of Sellers to Purchaser,
Purchaser acknowledges that (i) there are uncertainties inherent in attempting
to make such projections and forecasts, (ii) it is familiar with such
uncertainties, (iii) it is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all such projections and forecasts
furnished to it and (iv) it shall have no claim against Sellers with respect
thereto.

ARTICLE X

TERMINATION

        10.01    Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned:

    (a)            at any time before the Closing, by mutual written agreement
of Sellers and Purchaser;

    (b)            by Purchaser in the event the Bankruptcy Court fails to enter
the Bidding Procedures Order on or prior to twenty-five (25) Business Days
following the date of this Agreement;

    (c)            at any time before the Closing, by Sellers or Purchaser, in
the event that any Order or Law becomes effective restraining, enjoining, or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement or any of the Operative Agreements,
upon notification of the non-terminating party by the terminating party;

    (d)            at any time before the Closing, so long as Purchaser is not
then in breach of its obligations under this Agreement in any material respect,
by Purchaser pursuant to written notice delivered to Seller, upon a breach of
any covenant or agreement of Sellers set forth in this Agreement, or if any
representation or warranty of Sellers shall have been or becomes untrue, in each
case such that the conditions set forth in Section 6.01 or Section 6.02, as the
case may be, would be unable to be satisfied and such breach or untruth cannot
be cured by the Outside Date;

    (e)            at any time before the Closing, so long as Sellers are not
then in breach of their obligations under this Agreement in any material
respect, by Seller pursuant to written notice delivered to Purchaser, upon a
breach of any covenant or agreement of Purchaser set forth in this Agreement, or
if any representation or warranty of Purchaser shall have been or becomes
untrue, in each case such that the conditions set forth in Section 7.01 or
Section 7.02, as the case may be, would be unable to be satisfied and such
breach or untruth cannot be cured by the Outside Date;

    (f)            by Sellers, at any time after the Bankruptcy Court approves
an Alternative Transaction, or Purchaser, upon, but not prior to, the closing of
an Alternative Transaction;

    (g)            by Purchaser, if the Bankruptcy Court fails to enter the
363/365 Order on or prior to August 31, 2005;

    (h)            at any time after September 30, 2005 (as may be extended by
written agreement of the parties, the “Outside Date”) by Sellers or Purchaser
upon notification by the terminating party if the Closing shall not have
occurred on or before such date and such failure to consummate is not caused by
a material breach of this Agreement by the terminating party; or

    (i)            by Purchaser, within three Business Days after delivery of
the statement of operations contained in the Audited Financial Statements, if
such statement contains any (A) decrease in net revenues of more than 1% or (B)
increase in losses from operations before impairment loss of more than 5%, in
each case as compared to the draft of the statement of operations disclosed in
Schedule 10.01(i); provided, however, that any changes appearing in the audited
statement of operations in the amounts related to (i) accrued litigation, (ii)
goodwill and intangibles, (iii) accruals for legal matters or (iv) the Excluded
Business shall not be taken into account in determining any such decrease or
increase, as the case may be.

    (j)            By Purchaser at any time after it is no longer required to
keep the highest bid made by it at the Auction open in accordance with Section
1.03(b)(viii).

        10.02    Effect of Termination. If this Agreement is validly terminated
pursuant to Section 10.01, this Agreement will forthwith become null and void,
and there will be no liability or obligation on the part of Sellers or Purchaser
(or any of their respective officers, directors, employees, agents or other
representatives or Affiliates), except that the provisions with respect to (a)
payment of the Breakup Fee in accordance with Section 1.03(b)(i), (b) payment of
the Expense Reimbursement in accordance with Sections 1.03(b)(ii), (c) payment
of the Earnest Money in accordance with Section 1.03(c), (d) the Damages Amount
in accordance with Section 10.03, (e) expenses in accordance with Section 12.04
and (f) confidentiality in accordance with Section 12.06will continue to apply
following any such termination.

        10.03   Damages Amount. Notwithstanding anything to the contrary
contained in this Agreement, Sellers shall be entitled to seek all remedies or
causes of action to recover any damages sustained by Sellers from Purchaser’s
breach of this Agreement, in an amount not to exceed $5 million (the “Damages
Amount”). Any Earnest Money retained by Sellers shall be credited against the
Damages Amount. The Damages Amount shall be in full settlement of any damages
that Sellers may suffer or allege to have suffered as a result of any such
breach by Purchaser and shall be the sole and exclusive remedy of Sellers in
such event.

ARTICLE XI

DEFINITIONS

        11.01    Definitions.

    (a)    Defined Terms. As used in this Agreement, the following defined terms
have the meanings indicated below:

    “363/365 Motion” has the meaning ascribed to it in Section 4.06.

    “363/365 Order”has the meaning ascribed to it in the forepart of this
Agreement.

    “Accounting Adjustments” means the following adjustments to Working Capital:
(i) all assets and liabilities of the Excluded Business, all income, gains,
losses and expenses relating to the Excluded Business after April 30, 2005 and
any proceeds arising from the sale of the Excluded Business shall in each case
be excluded, except as provided in Section 1.04(b)(viii); (ii) Working Capital
as of the Closing Date will be increased by 50% of the first $2 million of
severance payments made by Sellers to Employees at the Closing Date (not
including severance payments to Employees leaving prior to the Closing Date),
provided that such increase will be reduced to the extent Sellers’ severance
obligations at the Closing Date are reduced as a result of Purchaser’s election
to hire Employees so that the maximum increase in Working Capital as of the
Closing Date under this clause (ii) shall be $1,000,000, all or part of which
shall be offset in an amount equal to any reduction in Sellers’ severance
obligations as a result of the hiring of Employees by Purchaser or by 50% of the
severance associated with those Employees leaving prior to the Closing Date;
(iii) all indebtedness and other obligations to the Bank Group (other than as
provided in clause (xiv) below) will be treated as long term liabilities; (iv)
Working Capital as of the Closing Date will be increased by the $1.06 million
principal payment made to the Bank Group in May 2005; (v) any increase in
Liabilities owed to Quadrangle Group LLC from January 1, 2005 through the
Closing Date shall be excluded from Working Capital (provided that any reduction
in assets caused by payments of any such increased liabilities after December
31, 2004 shall be fully reflected in Working Capital as of the Closing Date);
(vi) amounts expended pursuant to Section 4.08(b) will be deemed to be current
assets as of the Closing Date, except to the extent amortized prior to the
Closing Date in accordance with the Sellers’customary accounting practices;
(vii) an additional amount will be added to current liabilities included in
Working Capital as of the Closing Date equal to the amount of Liabilities
assumed by Purchaser at the Closing Date from the vendors listed under the
heading “Key Business Systems” on Schedule 6.02; (viii) Working Capital as of
the Closing Date shall not be reduced by the payment of any Cure Amounts
actually paid by Sellers; (ix) amounts appearing under the line items “net
production costs” and “royalty advances” in Working Capital shall not be reduced
for any write-offs for Yoga Live or any other discontinued programs in the
period from May 1, 2005 through the Closing Date; (x) severance amounts due and
not yet accrued to executives previously terminated by Sellers shall be
excluded; (xi) amounts due to Employees under Sellers’ Key Employee Retention
Plan shall be excluded; (xii) any accrued severance and WARN related payments
due to Employees in anticipation of or in connection with the transactions
contemplated by this Agreement shall be excluded; (xiii) the amount of any
liability for pending or threatened litigation, disputes or claims (including,
without limitation, as may be asserted in any proof of claim filed in connection
with the Bankruptcy Cases) that were not accrued on the Audited Financial
Statements or that have arisen since January 1, 2005 shall be excluded, but only
to the extent that such liabilities are not Assumed Liabilities; (xiv) any
interest expense due to the Bank Group from January 1, 2005 through the Closing
Date shall be excluded (other than any such interest expense for the four months
ended April 30, 2005 in excess of $1,462,666); (xv) any bonus expense due to
management Employees of Sellers which has been accrued as of December 31, 2004
shall be valued, as of the Closing Date, at the amount of such accrual; (xvi)
any bonus expense due to management Employees of Sellers from January 1, 2005
through the Closing Date shall be excluded; (xvii) in the event that any
Disputed Item relates to Sellers’ calculation of the allowance for inventory
obsolescence, allowance for inventory obsolescence shall not be attributed a
value greater than the sum of (A) the value set forth for such allowance on the
Initial Adjustment Statement or the Final Adjustment Statement and (B) three
percent (3%) of gross inventory (before allowance for such obsolescence);
(xviii) any fees or expenses of professionals due as of the Closing Date which
were incurred in connection with (A) the sale of Sellers’ assets (including,
without limitation, the Excluded Business) and (B) the filing and administration
of the Bankruptcy Cases; (xix) except as provided in any other clause of this
definition, Sellers shall record all liabilities as incurred, in accordance with
the Accounting Principles, and shall not reduce such liabilities as a result of
non-payment (whether due to discharge in connection with proceedings in the
Bankruptcy Cases or otherwise) or reduce liabilities from June 1, 2005 onwards
through settlement negotiations resulting from Sellers inability to satisfy its
obligations on a timely basis and/or its impending bankruptcy other than a
reduction in liabilities in an amount equal to the amount of any settlement
payment actually made; (xx) any products (other than “Charlton Heston”) listed
on Schedule 1.02(a) which are manufactured by Sellers between the date of this
Agreement and the Closing Date shall not be included as inventory for purposes
of determining Working Capital as of the Closing Date; and (xxi) the following
liabilities of Sellers, each of which has been accrued as of December 31, 2004,
shall be valued, as of the Closing Date, at the amount of such accrual (but only
to the extent that such liabilities as of December 31, 2004 remain unpaid as of
the Closing Date): Fee owed to Quadrangle; Executive Severance owed to David
Tanzer, Lilly Rettis, Jerry Love and Karen Gross; Amount due to Attorney General
NJ; Amounts due to Polygram; Reserve for Royalty Claims; and Royalties Payable
relating to “Rudolph” and “Universal”.

    “Accounting Principles” means GAAP (without taking into account Purchaser’s
future plans for the Business).

    “Accounts Receivable” has the meaning ascribed to it in Section 1.01(a)(i).

    “Actions or Proceedings” means any action, suit, proceeding, arbitration or
Governmental or Regulatory Authority investigation.

    “Advances”has the meaning ascribed to it in Section 1.01(a)(xi).

    “Affiliate”means any Person that directly, or indirectly through one of more
intermediaries, controls or is controlled by or is under common control with the
Person specified. For purposes of this definition, control of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person whether by Contract or otherwise and, in any event
and without limitation of the previous sentence, any Person owning ten percent
(10%) or more of the voting securities of another Person shall be deemed to
control that Person.

    “Agreement”means this Asset Purchase Agreement and the Exhibits, the
Disclosure Schedule and the Schedules hereto and the certificates delivered in
accordance with Sections 6.03 and 7.03, as the same shall be amended from time
to time.

    “Alternative Purchaser” has the meaning ascribed to it in Section
1.03(b)(v).

    “Alternative Transaction”means a sale of the Sale Assets (or any portion
thereof) to a person other than Purchaser, whether effectuated through a
disposition of assets or equity in the Sellers or a merger, consolidation,
exchange or other form of business combination, and whether implemented through
a sale under sections 363 and 365 of the Bankruptcy Code or pursuant to a plan
of reorganization of liquidation of the Sellers.

    “Assets and Properties” of any Person means all assets and properties of
every kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible and wherever situated), including the goodwill
related thereto, operated, owned or leased by such Person.

    “Assigned Contracts” has the meaning ascribed to it in Section 1.02(a).

    “Assignment Instruments” has the meaning ascribed to it in Section 1.04.

    “Assumed Liabilities” has the meaning ascribed to it in Section 1.02(b).

    “Assumption Agreement” has the meaning ascribed to it in Section 1.04.

    “Assumption Instruments”has the meaning ascribed to it in Section 1.04.

    “Auction”has the meaning ascribed in Section 1.03(b)(vi).

    “Audited Financial Statements” has the meaning ascribed to it in Section
6.07.

    “Bank Group” means the lenders party to the Credit Agreement, dated as of
February 6, 2003, among GT Brands Holdings, LLC, GT Brands LLC, the several
banks and other financial institutions or entities from time to time parties
thereto, JPMorgan Chase Bank, N.A., as documentation agent, Bank of America,
N.A., and HSBC Bank USA, as co-syndication agents, and JPMorgan Chase, N.A., as
administrative agent, as such agreement may be amended, supplemented or
otherwise modified, from time to time.

    “Bankruptcy Cases” has the meaning ascribed to it in the forepart of this
Agreement.

    “Bankruptcy Code”has the meaning ascribed to it in the forepart of this
Agreement.

    “Bankruptcy Court” has the meaning ascribed to it in the forepart of this
Agreement.

    “Base Price” has the meaning ascribed to it in Section 1.04(a).

    “Bidding Procedures” has the meaning ascribed to it in Section 1.03(a).

    “Bidding Procedures Motion” has the meaning ascribed to it in Section
1.03(a).

    “Bidding Procedures Order” has the meaning ascribed to it in Section
1.03(a).

    “Books and Records” of any Person means all files, documents, instruments,
papers, books and records relating to the business, operations, condition of
(financial or other), results of operations and Assets and Properties of such
Person, including without limitation financial statements, Tax Returns and
related work papers and letters from accountants, budgets, pricing guidelines,
ledgers, journals, deeds, title policies, minute books, stock certificates and
books, stock transfer ledgers, Contracts, Licenses, customer lists, computer
files and programs, retrieval programs, operating data and plans and
environmental studies and plans.

    “Breakup Fee” has the meaning ascribed to it in Section 1.03(b)(i) of this
Agreement.

    “BSBP”has the meaning ascribed to it in the forepart of this Agreement.

    “Business”has the meaning ascribed to it in the forepart of this Agreement.

    “Business Books and Records” has the meaning ascribed to it in
Section 1.01(a)(vii).

    “Business Contracts” has the meaning ascribed to it in Section 1.01(a)(iii).

    “Business Day”means a day other than Saturday, Sunday or any day on which
banks located in the State of New York are authorized or obligated to close.

    “Business Licenses” has the meaning ascribed to it in Section 1.01(a)(vi).

    “Closing”means the closing of the transactions contemplated by Section 1.04.

    “Closing Date” means (a) the later of (i) thefifteenth Business Day
following the satisfaction of the conditions set forth in Sections 6.04(b) and
7.04(b) and (ii) the third Business Day after the day on which the last of the
consents, approvals, actions, filings, notices or waiting periods described in
or related to the filings described in Sections 6.05 through 6.06 and
Sections 7.05 through 7.06 has been obtained, made or given or has expired, as
applicable, or (b) such other date as Purchaser and Sellers mutually agree upon
in writing.

    “Code”means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

    “Collective Bargaining Arrangement” means the agreement in principal as
described in Section 2.15 of the Disclosure Schedule.

    “Contract”means any written agreement, lease, license, evidence of
Indebtedness, mortgage, indenture, security agreement or other contract.

    “Creditors’Committee” means any creditors’ committee appointed in the
Chapter 11 Case.

    “Cure Amounts” has the meaning ascribed to it in Section 1.02(a).

    “Damages Amount” has the meaning ascribed to it in Section 10.03.

    “Deposit Escrow Agreement” means that certain Deposit Escrow Agreement to be
entered into among Purchaser and Sellers in substantially the form of Exhibit A
hereto.

    “Disclosure Schedule” means the record delivered to Purchaser by Sellers
herewith and dated as of the date hereof, containing all lists, descriptions,
exceptions and other information and materials as are required to be included
therein by Sellers pursuant to this Agreement.

    “Disputed Items” has the meaning ascribed to it in Section 1.04(b).

    “Earnest Money” has the meaning ascribed to it in Section 1.03(c).

    “Employee”means each employee, officer or consultant of Sellers engaged in
the conduct of the Business, other than any employee, officer or consultant
engaged exclusively in the Excluded Business.

    “Escrow Agent” has the meaning ascribed to it in Section 1.03(c).

    “Expense Reimbursement” has the meaning ascribed to it in Section
1.03(b)(ii).

    “ERISA”means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

    “Excluded Assets” has the meaning ascribed to it in Section 1.01(b).

    “Excluded Books and Records” has the meaning ascribed to it in
Section 1.01(b)(vi).

    “Excluded Business” has the meaning ascribed to it in the forepart of this
Agreement.

    “Excluded Contracts”has the meaning ascribed to it in Section 1.01(b)(x).

    “Final Adjustment Amount” has the meaning ascribed to it in Section
1.04(b)(v).

    “Final Adjustment Statement” shall mean a statement of the Final Adjustment
Amount prepared in good faith and in accordance with the Accounting Principles
and reflecting the Accounting Adjustments, and such documentation reasonably
necessary to support the Final Adjustment Amount.

    “Final Net Assets Amount” has the meaning ascribed to it in Section
1.04(b)(vi).

    “Final Net Assets Statement” shall mean a statement of the Final Net Assets
Amount prepared in good faith in accordance with the Accounting Principles, and
such documentation reasonably necessary to support the Final Net Assets Amount.

    “Final Statements” has the meaning ascribed to it in Section 1.04(b)(iii).

    “Financial Statements” has the meaning ascribed to it in Section 2.05(a).

    “GAAP”means generally accepted accounting principles, consistently applied
throughout the specified period and in the immediately prior comparable period.

    “General Assignment” has the meaning ascribed to it in Section 1.04.

    “GoodTimes LLC” has the meaning ascribed to it in the forepart of this
Agreement.

    “Governmental or Regulatory Authority” means any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States or any state, county, city or other political subdivision
thereof.

    “GT”has the meaning ascribed to it in the forepart of this Agreement.

    “GT Merchandising” has the meaning ascribed to it in the forepart of this
Agreement.

    “Gym Time” has the meaning ascribed to it in the forepart of this Agreement.

    “Indebtedness”of any Person means all obligations of such Person (i) for
borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(iv) under capital leases and (v) in the nature of guarantees of the obligations
described in clauses (i) through (iv) above of any other Person.

    “Independent Accountant” has the meaning ascribed to it in Section
1.04(b)(iv).

    “Initial Adjustment Amount” shall be the negative or positive amount, if
any, equal to the difference between Working Capital reflected in the Initial
Adjustment Statement and the working capital of Sellers as of December 31, 2004
in the amount set forth on Schedule 11.01A. For purposes of calculating the
Initial Adjustment Amount, Working Capital as of the Closing Date shall be
increased by an amount equal to any negative Initial Net Assets Amount.

    “Initial Adjustment Statement” shall mean a calculation of the Working
Capital as of the Closing Date and the Initial Adjustment Amount, prepared in
good faith and in accordance with the Accounting Principles, and reflecting the
Accounting Adjustments.

    “Initial Net Assets Amount” shall be the negative or positive amount, if
any, equal to the difference between Net Assets reflected in the Initial Net
Assets Statement, and the amount of Net Assets set forth on Schedule 11.01B.

    “Initial Net Assets Statement” shall mean a calculation of Net Assets as of
the Closing Date and the Initial Net Assets Amount, prepared in good faith and
in accordance with the Accounting Principles.

    “Initial Statements” has the meaning ascribed to such term in Section
1.04(b)(ii).

    “Intangible Personal Property” means the Intellectual Property listed in
Section 1.01(a)(v) of the Disclosure Schedule.

    “Intellectual Property” means all patents and patent rights, trademarks and
trademark rights, trade names and trade name rights, service marks and service
mark rights, service names and service name rights, brand names, domain names,
inventions, copyrights and copyright rights, and all pending applications for
and registrations of patents, trademarks, service marks and copyrights.

    “Inventory”has the meaning ascribed to such term in Section 1.01(a)(viii).

    “Knowledge of Sellers” means the actual knowledge of the officers and
employees of Sellers listed in Section 11.01 of the Disclosure Schedule.

    “Laws”means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States or any domestic,
state, county, city or other political subdivision or of any Governmental or
Regulatory Authority.

    “Liabilities”means all Indebtedness, obligations and other liabilities of a
Person (whether absolute, accrued, contingent, fixed or otherwise, or whether
due or to become due).

    “Licenses”means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted or issued by any Governmental or Regulatory Authority.

    “Liens”means any mortgage, pledge, assessment, security interest, lease,
lien, adverse claim, levy, charge or other encumbrance of any kind, or any
conditional sale Contract, title retention Contract or other Contract to give
any of the foregoing.

    “Loss”means any and all damages, fines, penalties, deficiencies, losses and
expenses (including without limitation interest, court costs, reasonable fees of
attorneys, accountants and other experts or other reasonable expenses of
litigation or other proceedings or of any claim, default or assessment).

    “Material Adverse Effect” means any change, circumstance or event that is
materially adverse to the business, Sale Assets or financial condition of the
Business, taken as a whole, as the same shall have been used on the date hereof,
excluding any such change, circumstance or event to the extent resulting from
(i) the economy or securities markets in general, (ii) the announcement,
pendency or consummation of the sale of the Sale Assets or any other action by
Sellers or their Affiliates contemplated by or required by this Agreement,
(iii) any changes in general economic, political or regulatory conditions in the
industry in which the Business operates, (iv) any change of Law, (v) the filing
of the Bankruptcy Cases, (vi) the conversion or dismissal of the Bankruptcy
Cases or (vii) the appointment of a chapter 11 trustee or examiner in the
Bankruptcy Cases.

    “NASDAQ”means the National Association of Securities Dealers Automated
Quotation System.

    “Net Assets” means the sum of accounts receivable (net of bad debt
allowance) and inventory (net of allowance for inventory obsolescence) of
Sellers, in each case determined in accordance with the Accounting Principles as
of the Closing Date; provided, that in the event any Disputed Item relates to
Sellers calculation of the allowance for inventory obsolescence, then for
purposes of calculating Net Assets, allowance for inventory obsolescence shall
not be attributed a value greater than the sum of (A) the value set forth for
such allowance on the Initial Net Assets Statement or the Final Net Assets
Statement and (B) three percent (3%) of gross inventory (before allowance for
such obsolescence).

    “Next Highest Bid” has the meaning ascribed to it in Section 1.03(b)(viii).

    “Non-Disclosure Agreement” means that certain non-disclosure agreement by
and between GT Brands LLC and Gaiam, Inc., dated as of May 18, 2005.

    “Operative Agreements” means, collectively, the General Assignment and the
other Assignment Instruments, the Assumption Agreement and the other Assumption
Instruments and any support or other agreements to be entered into in connection
with the transaction.

    “Order”means any writ, judgment, decree, injunction or similar order of any
Governmental or Regulatory Authority (in each such case whether preliminary or
final).

    “Ordinary Course Administrative Expenses” means obligations that constitute
administrative expenses under section 503(b) of the Bankruptcy Code incurred on
or after the Petition Date in the ordinary course of business (including without
limitation payroll obligations) by any Seller to the extent related to the
Business, the Sale Assets or the Assumed Liabilities.

    “Ordinary course of business” means, when used with respect to Sellers, the
ordinary conduct of business of Sellers, taking into account, where applicable,
the Chapter 11 Case.

    “Other Assets” has the meaning ascribed to it in Section 1.01(a)(xii).

    “Outside Date” has the meaning ascribed to it in Section 10.01(h).

    “Permitted Lien” means (i) any Lien for Taxes not yet due or delinquent or
being contested in good faith by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP, (ii) any statutory Lien
arising in the ordinary course of business by operation of Law with respect to a
Liability that is not yet due or delinquent and (iii) any minor imperfection of
title or similar Lien which individually or in the aggregate with other such
Liens could not reasonably be expected to have a Material Adverse Effect.

    “Person”means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, association or Governmental or Regulatory Authority.

    “Personal Property Leases” has the meaning ascribed to it in Section
1.01(a)(ix).

    “Petition Date”has the meaning ascribed to it in the forepart of this
Agreement.

    “Post-Petition Liabilities” means any Liabilities not otherwise listed in
Section 1.02(b)but which are incurred by any Seller on or after the Petition
Date in the ordinary course of business, to the extent such Liabilities relate
to the Business, the Sale Assets or the Assumed Liabilities including, without
limitation, all Ordinary Course Administrative Expenses.

    “Prepaid Expenses” has the meaning ascribed to it in Section 1.01(a)(iv).

    “Purchase Price” has the meaning ascribed to it in Section 1.04(a).

    “Purchaser”has the meaning ascribed to it in the forepart of this Agreement.

    “Purchaser’s Cure Payment” has the meaning ascribed to it in Section
1.02(a).

    “Qualified Bid” has the meaning ascribed in Section 1.03(b)(vii).

    “Qualified Bidder”has the meaning ascribed in Section 1.03(b)(vi).

    “Real Property Leases” has the meaning ascribed to it in
Section 1.01(b)(xi). “Representatives” has the meaning ascribed to it in Section
4.01.

    “Sale Assets” has the meaning ascribed to it in Section 1.01(a).

    “Security Deposits” has the meaning ascribed to it in Section 1.01(a)(x).

    “Sellers”has the meaning ascribed to it in the forepart of this Agreement.

    “Superior Transaction” means one or more proposals made by one or more third
parties for one or more Alternative Transactions that represent, alone or in the
aggregate, and in Sellers’ discretion, in consultation with the Bank Group and
the Creditors’Committee, a higher or better offer for the Sale Assets (or any
portion thereof) held by or equity interests held by or in any Seller than the
offer made by Purchaser pursuant to the terms of this Agreement.

    “Tangible Personal Property” has the meaning ascribed to it in
Section 1.01(a)(ii).

    “Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof, including, where
permitted or required, combined or consolidated returns for any group of
entities that includes any Seller.

    “Taxes”means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Code §59A), customs
duties, capital stock, franchise, profits, withholding, social security (or
similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not and any expenses incurred in connection with
the determination, settlement or litigation of any Liability for Taxes.

    “WARN”has the meaning ascribed in Section 12.16(c).

    “Winning Bid” has the meaning ascribed in Section 1.03(b)(viii).

    “Working Capital”means the amount by which the current assets of Sellers
included in the categories of line items set forth in Schedule 11.01A exceeds
the current liabilities of Sellers included in the categories of line items set
forth in Schedule 11.01A, in each case determined in accordance with the
Accounting Principles and reflecting the Accounting Adjustments; for purposes of
clarification, notwithstanding the inclusion of cash in the calculation of
Working Capital, cash and the other assets listed in Section 1.01(b)(i) shall
remain Excluded Assets and shall not be transferred or sold to Purchaser.

    (b)           Construction of Certain Terms and Phrases. Unless the context
of this Agreement otherwise requires, (i) words of any gender include each other
gender; (ii) words using the singular or plural number also include the plural
or singular number, respectively; (iii) the terms “hereof,” “herein,” “hereby”
and derivative or similar words refer to this entire Agreement; (iv) the terms
“Article” or “Section” refer to the specified Article or Section of this
Agreement; and (v) the phrase “ordinary course of business” refers to the
business of Sellers in connection with the Business. Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
Business Days are specified. All accounting terms used herein and not expressly
defined herein shall have the meanings given to them under GAAP. Any
representation or warranty contained herein as to the enforceability of a
Contract shall be subject to the effect of any bankruptcy, insolvency,
reorganization, moratorium or other similar law affecting the enforcement of
creditors’ rights generally and to general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).

ARTICLE XII

MISCELLANEOUS

        12.01   Notices. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally or by facsimile transmission, mailed (return receipt
requested, first class postage prepaid) or overnight courier to the parties at
the following addresses or facsimile numbers:

        If to Purchaser, to:


Gaiam, Inc.
360 Interlocken Blvd.
Broomfield, CO 80222
Facsimile No.: 303-222-3609
Attn: Jirka Rysavy


        with a copy to:

Bartlit Beck Herman Palenchar & Scott LLP
1899 Wynkoop Suite 800
Denver, CO 80202
Facsimile No.: 303-592-3140
Attn: Thomas R. Stephens


        If to Sellers, to:

GT Brands LLC
16 E. 40th Street
New York, NY 10016
Facsimile No.: 212 951-3090
                          212 504-9506
Attn: Chief Executive Officer
          Chief Legal Officer


        with copies to:

  Milbank, Tweed, Hadley & McCloy LLP
One Chase Manhattan Plaza
New York, NY 10005
Facsimile No.: 212-530-5219
Attn: Alexander M. Kaye

  Goodwin Procter LLP
599 Lexington Avenue
New York, New York 10022
Facsimile No.: 212-813-8900
Attn: Allan S. Brilliant


All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by mail or overnight courier in the manner described above to the address as
provided in this Section, be deemed given upon receipt (in each case regardless
of whether such notice, request or other communication is received by any other
Person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this Section). Any party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that party by giving notice specifying such change to the other party hereto.

        12.02    Bulk Sales Act. The parties hereby waive compliance with the
bulk sales act or comparable statutory provisions of each applicable
jurisdiction.

        12.03    Entire Agreement. This Agreement, the Operative Agreements and
the Non-Disclosure Agreement supersede all prior discussions and agreements
between the parties with respect to the subject matter hereof and thereof and
contain the sole and entire agreement between the parties hereto with respect to
the subject matter hereof and thereof.

        12.04   Expenses. Except as otherwise expressly provided in this
Agreement (including without limitation as provided in Sections 1.03 and 10.02),
whether or not the transactions contemplated hereby are consummated, each party
will pay its own costs and expenses incurred in connection with the negotiation,
execution and closing of this Agreement and the Operative Agreements and the
transactions contemplated hereby and thereby.

        12.05    Public Announcements. At all times at or before the Closing,
Sellers and Purchaser will not issue or make any reports, statements or releases
to the public or generally to the employees, customers, suppliers or other
Persons to whom Sellers sell goods or provides services in connection with the
Business or with whom Sellers otherwise have significant business relationships
in connection with the Business with respect to this Agreement or the
transactions contemplated hereby without the consent of the other, unless such
disclosure is (i) required with respect to filings to be made with the
Bankruptcy Court in connection with the Sellers’ Bankruptcy Cases or
(ii) required by Law or the rules of NASDAQ, or other market on which
Purchaser’s or its Affiliates’ stock is traded. If either party is unable to
obtain the approval of its public report, statement or release from the other
party and such report, statement or release is, in the opinion of legal counsel
to such party, required by Law in order to discharge such party’s disclosure
obligations, then such party may make or issue the legally required report,
statement or release and promptly furnish the other party with a copy thereof.
Sellers and Purchaser will also obtain the other party’s prior approval of any
press release to be issued immediately following the Closing announcing the
consummation of the transactions contemplated by this Agreement.

        12.06    Confidentiality. Subject to and without limiting the terms of
the Non-Disclosure Agreement, each party hereto will hold, and will use its best
efforts to cause its Affiliates, and in the case of Purchaser, any Person who
has provided, or who is considering providing, financing to Purchaser to finance
all or any portion of the Purchase Price, and their respective Representatives
to hold, in strict confidence from any Person (other than any such Affiliate,
Person who has provided, or who is considering providing, financing or
Representative), unless (i) compelled to disclose by judicial or administrative
process (including without limitation in connection with obtaining the necessary
approvals of this Agreement and the transactions contemplated hereby of
Governmental or Regulatory Authorities) or by other requirements of Law or (ii)
disclosed in an Action or Proceeding brought by a party hereto in pursuit of its
rights or in the exercise of its remedies hereunder, all documents and
information concerning the other party or any of its Affiliates furnished to it
by the other party or such other party’s Representatives in connection with this
Agreement or the transactions contemplated hereby, except to the extent that
such documents or information can be shown to have been (a) previously known by
the party receiving such documents or information, (b) in the public domain
(either prior to or after the furnishing of such documents or information
hereunder) through no fault of such receiving party or (c) later acquired by the
receiving party from another source if the receiving party is not aware that
such source is under an obligation to another party hereto to keep such
documents and information confidential; provided that following the Closing the
foregoing restrictions will not apply to Purchaser’s use of documents and
information concerning the Business, the Sale Assets or the Assumed Liabilities
furnished by Sellers hereunder. In the event the transactions contemplated
hereby are not consummated, upon the request of the other party, each party
hereto will, and will cause its Affiliates, any Person who has provided, or who
is providing, financing to such party and their respective Representatives to,
promptly (and in no event later than five (5) Business Days after such request)
redeliver or cause to be redelivered all copies of confidential documents and
information furnished by the other party in connection with this Agreement or
the transactions contemplated hereby and destroy or cause to be destroyed all
notes, memoranda, summaries, analyses, compilations and other writings related
thereto or based thereon prepared by the party furnished such documents and
information or its Representatives.

        12.07    Waiver. Any term or condition of this Agreement may be waived
at any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition. No waiver by any
party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.

        12.08   Amendment. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of each
party hereto.

        12.09   No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person.

        12.10   No Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation hereunder may be assigned by any party hereto
without the prior written consent of the other party hereto and any attempt to
do so will be void, except (a) for assignments and transfers by operation of Law
and (b) that Purchaser may assign any or all of its rights, interests and
obligations hereunder to a wholly-owned subsidiary, provided that any such
subsidiary agrees in writing to be bound by all of the terms, conditions and
provisions contained herein, but no such assignment referred to in clause (b)
shall relieve Purchaser of its obligations hereunder. Subject to the preceding
sentence, this Agreement is binding upon, inures to the benefit of and is
enforceable by the parties hereto and their respective successors and assigns.

        12.11   Headings. The headings used in this Agreement have been inserted
for convenience of reference only and do not define or limit the provisions
hereof.

        12.12   Invalid Provisions. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under any present or future Law, and if
the rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof and (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.

        12.13   Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

        12.14   Governing Law. This Agreement shall be governed by and construed
in accordance with the applicable provisions of the Bankruptcy Code and the Laws
of the State of New York applicable to a contract executed and performed in such
State, without giving effect to the conflicts of laws principles thereof.

        12.15    Submission to Jurisdiction; Waiver of Jury Trial.(a) The
parties hereto agree that the United States Bankruptcy Courts for the Southern
District of New York (or to the extent the reference is withdrawn, the United
States District Court for the Southern District of New York) shall have
exclusive jurisdiction over any dispute or controversy arising out of or
relating to this Agreement or, if the Bankruptcy Court refuses to exercise
jurisdiction over such controversy, the courts of the State of New York, New
York County shall have exclusive jurisdiction. Each of the parties irrevocably
submits to the jurisdiction of each such court, waives any objection to venue
and defense of inconvenient forum to the maintenance of any action or proceeding
so brought, agrees that all claims in respect of the Action or Proceeding shall
be heard and determined only in any such court and agrees not to bring any
Action or Proceeding arising out of or relating to this Agreement or any
transaction contemplated hereby (other than enforcement of judgments obtained
therein) in any other court and waives any bond, surety, or other security that
might be required of any other party with respect thereto.

    (b)            THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE TRIAL BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO
THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN
A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

12.16    Employees.

    (a)            Sellers shall pay and/or otherwise satisfy all obligations of
Sellers to Employees through the Closing Date, including without limitation all
severance payments due at the Closing Date. Purchaser shall have the right and
option, but not the obligation, to offer employment to and hire any Employees as
of or after the Closing Date. Purchaser shall not assume any liabilities or
obligations of Sellers with respect to the Employees, including those employees
hired by Purchaser.

    (b)            Notwithstanding Purchaser’s decision to hire any of the
Employees, Purchaser shall not be liable or obligated under any employee benefit
plan or for any other employee benefits that may have been established by
Sellers for its employees or health insurance benefits that may have accrued to
such employees prior to the Closing Date. Sellers expressly acknowledge that
they have sole liability for all compensation and employee benefit costs accrued
as of the Closing Date and as between Purchaser and Sellers, for all medical,
workmen’s compensation and other similar costs and expenses for any employee
condition, illness or injury, unless the employee becomes an employee of
Purchaser and then only for such condition, illness or injury which arose before
the employee became an employee of Purchaser, whether or not any or all of such
employees are subsequently hired by Purchaser. Without limiting the generality
of the foregoing, Sellers acknowledge and agree that Sellers shall retain all
liabilities and obligations relating to its benefit plans, including without
limitation any liabilities or obligations relating to any employee pension plans
subject to Title IV of ERISA or Section 412 of the Code, and that Purchaser does
not assume the sponsorship of, the responsibility of contributions to, or any
liabilities in connection with any benefit plan.

    (c)            Except as provided in paragraph (e) below and except that a
portion of Sellers’ severance payments at the Closing Date shall be included in
the working capital adjustment as provided in Section 1.04(b), Purchaser shall
have no obligation to provide severance benefits on behalf of any of the
Employees. Sellers acknowledge that they are solely responsible for issuing,
serving and delivering all orders and notices required, if any, pursuant to the
Worker Adjustment and Retraining Notification Act (“WARN”), as amended, in
connection with the termination of employees of Sellers prior to the Closing
Date and for any financial obligations and liabilities in connection therewith
or otherwise required in connection with the termination of the Employees.

    (d)            Sellers will permit Purchaser to meet with Employees prior to
the Closing to arrange for the transition of ownership and to discuss employment
with Purchaser, and Purchaser may meet with management and headquarters
personnel of Sellers, provided that (i) such meetings shall be held during
normal business hours and in such a manner so as not to interfere with the
normal business operations and (ii) Sellers and its Representatives shall have
the right to be present at any such meetings.

    (e)            If Purchaser hires any Employee but, within 45 days after the
Closing Date, (i) terminates such Employee, (ii) with respect to any Employee
covered under Sellers’ Key Employee Retention Plan, materially changes such
Employees compensation or responsibility from such currently provided by or held
with Sellers, or requires the location of employment to be outside of a 35 mile
radius of such Employees’ current location of employment, or (iii) with respect
to any other Employee, materially changes such Employees’ compensation from such
compensation currently provided by Sellers, or requires the location of
employment to be outside of a 35 mile radius of such Employees’ current location
of employment, then Purchaser agrees to pay such Employee any severance amounts
to which such Employee would have been entitled, based on Seller’s severance
arrangements as in effect as of June 1, 2005 and as disclosed to Purchaser prior
to the date of this Agreement.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Agreement has been duly executed and delivered
by the duly authorized officer of each party as of the date first above written.


  GAIAM, INC.


By: /s/Jirka Rysavy                          
     Name: Jirka Rysavy
     Title: Chief Executive Officer


GT BRANDS LLC


By: /s/Steven DeLorenzo                     
     Name: Steven DeLorenzo
     Title: Chief Financial Officer


GT MERCHANDISING & LICENSING LLC


By: /s/Steven DeLorenzo                     
     Name: Steven DeLorenzo
     Title: Chief Financial Officer


GYM TIME, LLC


By: /s/Steven DeLorenzo                     
     Name: Steven DeLorenzo
     Title: Chief Financial Officer


BSBP PRODUCTIONS LLC


By: /s/Steven DeLorenzo                     
     Name: Steven DeLorenzo
     Title: Chief Financial Officer


GOODTIMES ENTERTAINMENT LLC


By: /s/Steven DeLorenzo                     
     Name: Steven DeLorenzo
     Title: Chief Financial Officer
